
 

--------------------------------------------------------------------------------




EMPLOYMENT AGREEMENT




THIS AGREEMENT (the “Agreement”) to be effective as of October 22, 2010 (the
“Effective Date”), between Omega Healthcare Investors, Inc. (the “Company”), and
C. Taylor Pickett (the “Executive”).
 
INTRODUCTION


The Company and the Executive are parties to an employment agreement dated
September 1, 2004, amended May 7, 2007 and December 16, 2008, and now desire to
enter into this Agreement to replace and supercede the existing employment
agreement.
 
NOW, THEREFORE, the parties agree as follows:
 
1. Terms and Conditions of Employment.
 
(a) Employment.  During the Term, Company will employ the Executive, and the
Executive will serve as the Chief Executive Officer of the Company on a
full-time basis and will have such responsibilities and authority as may from
time to time be assigned to the Executive by the Board of Directors of the
Company.  In this capacity, Executive will provide unique services to the
Company and be privy to the Company’s Confidential Information and Trade
Secrets.  The Executive will report to the Board of Directors of the
Company.  Except to the extent prohibited by law or applicable listing
requirements, the Executive will also be permitted to attend all meetings of the
Board of Directors and executive sessions thereof (except for portions of
meetings or executive sessions involving discussions relating to the Executive’s
employment, including without limitation, his compensation and performance
(“Executive’s Employment Issues”)) and shall be provided copies of all materials
provided to the Board of Directors (except those relating to Executive’s
Employment Issues).  If the Executive is or is hereafter elected to serve as a
member of the Board of Directors of the Company, he shall so serve without
additional compensation beyond that set forth in this Agreement, and shall
continue to so serve for so long as he is thereafter elected to such position by
the Company’s stockholders.  The Executive’s primary office will be at the
Company’s headquarters in such geographic location within the United States as
may be determined by the Company.
 
(b) Exclusivity.  Throughout the Executive’s employment hereunder, the Executive
shall devote substantially all of the Executive’s time, energy and skill during
regular business hours to the performance of the duties of the Executive’s
employment, shall faithfully and industriously perform such duties, and shall
diligently follow and implement all management policies and decisions of the
Company; provided, however, that this provision is not intended to prevent the
Executive from managing his investments, so long as he gives his duties to the
Company first priority and such investment activities do not interfere with his
performance of duties for the Company.  Notwithstanding the foregoing, other
than with regard to the Executive’s duties to the Company, the Executive will
not accept any other employment during the Term, perform any consulting services
during the Term, or serve on the board of directors or governing body of any
other business, except with the prior written consent of the Board of
Directors.  Further, the Executive has disclosed on Exhibit A hereto, all of his
nonpublic company healthcare related investments, and agrees during the Term not
to make any investments during the term hereof except as a passive
investor.  The Executive agrees during the Term not to own directly or
indirectly equity securities of any public healthcare related company (excluding
the Company) that represents five percent (5%) or more of the value of voting
power of the equity securities of such company.
 
2. Compensation.
 
(a) Base Salary.  The Company shall pay the Executive base salary of $600,000
per annum effective January 1, 2010, which base salary will be subject to review
effective as of January 1, 2011, and at least annually thereafter by the Company
for possible increases.  The base salary shall be payable in equal installments,
no less frequently than twice per month, in accordance with the Company’s
regular payroll practices.
 
(b) Bonus.
 
(i) The Executive shall be eligible to earn an annual bonus of 150%, 125% and
100%, respectively, for high, target and threshold performance, respectively, of
the Executive’s annual base salary (the “Bonus”), which Bonus, if any, shall be
payable (A) promptly following the availability to the Company of the required
data to calculate the Bonus for the year for which the Bonus is earned (which
data may in the Company’s discretion include audited financial statements), and
(B) by no later than March 15 of the year following the year for which the Bonus
is earned.
 
(ii) The Bonus metrics, the relative weighting of the bonus metrics and the
specific threshold, target and high levels of each metric for 2010 are set forth
on Exhibit B. The performance metrics and the weighting set forth on Exhibit B,
but not the specific required levels at threshold, target and high, will
continue to apply for 2011 and each subsequent year through 2013 unless the
Compensation Committee of the Board of Directors of the Company (the
“Compensation Committee”) changes the metrics or the weighting by no later than
the first ninety (90) days of the year in which such change is to occur.  If the
Compensation Committee changes the metrics or the weighting with respect to a
year, it will communicate the new metrics and the weighting, and the required
levels for threshold, target and high performance to the Executive promptly
after it approves such changes (which approval must occur no later than the
first ninety (90) days of the year in which the change is made).  After any such
change is made, the changed metrics and the weighting, but not the required
levels for threshold, target and high performance, will continue to apply to
each subsequent year through 2013, unless the Compensation Committee takes
further action to change the metrics or weighting in the same manner described
above.  Regardless of whether or not the Compensation Committee changes the
metrics or the weighting for a year, it will establish the required levels for
threshold, target and high performance for the year by no later than the first
ninety (90) days of the year, and promptly thereafter communicate the same to
the Executive.  All required levels for threshold, target and high performance
for any year that are based on objective criteria of the type contained in the
Company’s budget will be based on the Company’s budget for the subject year that
has been approved by the Board of Directors.  Notwithstanding any of the
foregoing, the Compensation Committee reserves the right to make adjustments at
any time (including without limitation, after the first ninety (90) days of the
year to which the bonus criteria apply) to the bonus metrics, the relative
weighting of the bonus metrics and the specific threshold, target and high
levels of each metric.
 
(iii) The Executive will be eligible for a prorated Bonus, prorated in
accordance with procedures established in the Company’s discretion, if the
Executive terminates employment during a calendar year due to death.  In
addition, if the Term is not extended beyond December 31, 2013, the Executive
will be eligible for a Bonus for 2013 if he remains employed through December
31, 2013.  Otherwise, the Executive will be eligible for a Bonus for any
calendar year only if the Executive remains employed by the Company on the date
the Bonus is paid, unless otherwise provided by the terms of the applicable
bonus plan or the Compensation Committee.
 
(c) Long-Term Incentive Compensation.  Subject to the Executive’s continued
employment through the effective date of each grant specified below, the
Executive shall be entitled to the following grants:
 
(i) effective January 1, 2011, a grant of restricted stock pursuant to an
agreement in substantially the form attached hereto as Exhibit C (the
“Restricted Stock Agreement”);
 
(ii) effective January 1, 2011, a grant of performance restricted stock units
for the performance period January 1, 2011 through December 31, 2013 with
additional quarterly vesting period through December 31, 2014 pursuant to an
agreement in substantially the form attached hereto as Exhibit D (the
“Multi-year PRSU Agreement”); and
 
(iii) effective on each of January 1, 2011, January 1, 2012, and January 1,
2013, a grant of performance restricted stock units pursuant to an agreement in
substantially the form attached hereto as Exhibit E (the “Annual PRSU
Agreement”).
 
The number of shares of stock subject to the Restricted Stock Agreement and the
numbers of units subject to the Multi-year PRSU Agreement and the Annual PRSU
Agreement shall be determined in accordance with Exhibit F hereto.
 
Notwithstanding the foregoing, in the event of any conflict between the terms of
the Restricted Stock Agreement, the Multi-year PRSU Agreement or the Annual PRSU
Agreement described in this Agreement and Exhibit F and the actual Restricted
Stock Agreement, the actual Multi-year PRSU Agreement or the actual Annual PRSU
Agreement, the actual Restricted Stock Agreement, the actual Multi-year PRSU
Agreement or the actual Annual PRSU Agreement shall govern.  The Executive shall
be entitled to any other long-term compensation provided by the Company to the
extent provided by, and subject to the terms of, any plan, program, or agreement
applicable to the Executive.  Nothing herein shall supersede the terms and
conditions of any previously granted long-term or equity incentives.
 
(d) Expenses.  The Executive shall be entitled to be reimbursed in accordance
with Company policy for reasonable and necessary expenses incurred by the
Executive in connection with the performance of the Executive’s duties of
employment hereunder; provided, however, the Executive shall, as a condition of
such reimbursement, submit verification of the nature and amount of such
expenses in accordance with the reasonable reimbursement policies from time to
time adopted by the Company.  In the case of taxable reimbursements or in-kind
benefits that are subject to Section 409A of the Internal Revenue Code, the
policy must provide an objectively determinable nondiscretionary definition of
expenses eligible for reimbursement or in-kind benefits to be provided, the
expense must be incurred or in-kind benefit must be provided during the period
that the Executive is employed by or performing services for the Company, unless
a different objectively and specifically prescribed period is specified under
the applicable policy, the amount of expenses that are eligible for
reimbursement or in-kind benefits provided during the Executive’s taxable year
may not affect the expenses eligible for reimbursement or in-kind benefits to be
provided in any other taxable year, the reimbursement must be paid to the
Executive on or before the last day of the Executive’s taxable year following
the taxable year in which the expense was incurred, and the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit.
 
(e) Paid Time Off.  The Executive shall be entitled to paid time off in
accordance with the terms of Company policy.
 
(f) Benefits.  In addition to the benefits payable to the Executive specifically
described herein, the Executive shall be entitled to such benefits as generally
may be made available to all other Executives of the Company from time to time;
provided, however, that nothing contained herein shall require the establishment
or continuation of any particular plan or program.
 
(g) Withholding.  All payments pursuant to this Agreement shall be reduced for
any applicable state, local, or federal tax withholding obligations.
 
(h) Insurance and Indemnification.  The Executive shall be entitled to
indemnification, including advancement of expenses (if applicable), in
accordance with and to the extent provided by the Company’s bylaws and articles
of incorporation, and any separate indemnification agreement, if any.
 
3. Term, Termination and Termination Payments.
 
(a) Term.  The term of this Agreement (the “Term”) shall begin as of the
Effective Date and shall continue through December 31, 2013, unless sooner
terminated pursuant to Section 3(b) hereof.
 
(b) Termination.  This Agreement and the employment of the Executive by the
Company hereunder shall only be terminated: (i) by expiration of the Term;
(ii) by the Company without Cause; (iii) by the Executive for Good Reason;
(iv) by the Company or the Executive due to the Disability of the Executive;
(v) by the Company for Cause; (vi) by the Executive for other than Good Reason
or Disability, upon at least sixty (60) days prior written notice to the
Company; or (vii) upon the death of the Executive.  Notice of termination by any
party shall be given in writing prior to termination and shall specify the basis
for termination and the effective date of termination.  Further, notice of
termination for Cause by the Company or Good Reason by the Executive shall
specify the facts alleged to constitute termination for Cause or Good Reason, as
applicable.  Except as provided in Section 3(c), the Executive shall not be
entitled to any payments or benefits after the effective date of the termination
of this Agreement, except for base salary pursuant to Section 2(a) accrued up to
the effective date of termination, any unpaid earned and accrued Bonus, if any,
pursuant to Section 2(b), pay for accrued but unused vacation that the Employer
is legally obligated to pay Employee, if any, and only if the Employer is so
obligated, as provided under the terms of any other employee benefit and
compensation agreements or plans applicable to the Executive, expenses required
to be reimbursed pursuant to Section 2(d), and any rights to payment the
Executive has under Section 2(h).
 
(c) Termination by the Company without Cause or by the Executive for Good
Reason.
 
(i) If the employment of the Executive is terminated by the Company without
Cause or by the Executive for Good Reason, the Company will pay the Executive
three times the sum of (A) his base salary pursuant to Section 2(a) hereof, plus
(B) an amount equal to the average annual Bonus paid to the Executive for the
three most recently completed calendar years prior to termination of employment;
provided, however, that if the Executive’s termination of employment occurs
before the Bonus, if any, for the most recently completed calendar year is
payable, then the averaging will be determined by reference to the three most
recently completed calendar years before that calendar year.  Such amount shall
be paid in substantially equal annual installments not less frequently than
twice per month over the thirty-six (36) month period commencing as of the date
of termination of employment, provided that the first payment shall be made
sixty (60) days following termination of employment and shall include all
payments accrued from the date of termination of employment to the date of the
first payment; provided, however, if the Executive is a “specified employee”
within the meaning of Section 409A of the Internal Revenue Code, as amended (the
“Code”), at the date of his termination of employment then, to the extent
required to avoid a tax under Code Section 409A, payments which would otherwise
have been made during the first six (6) months after termination of employment
shall be withheld and paid to the Executive during the seventh month following
the date of his termination of employment.  Notwithstanding the foregoing, if
the total payments to be paid to the Executive hereunder, along with any other
payments to the Executive, would result in the Executive being subject to the
excise tax imposed by Code Section 4999, the Company shall reduce the aggregate
payments to the largest amount which can be paid to the Executive without
triggering the excise tax, but only if and to the extent that such reduction
would result in the Executive retaining larger aggregate after-tax
payments.  The determination of the excise tax and the aggregate after-tax
payments to be received by the Executive will be made by the Company after
consultation with its advisors and in material compliance with applicable
law.  If payments are to be reduced, the payments made latest in time will be
reduced first and if any payments are to be made at the same time, non-cash
payments will be reduced before cash payments.
 
(ii) If the Term is not extended or the Term is not extended and the Company or
the Executive terminates the Executive’s employment upon or following expiration
of the Term, such termination shall not be deemed to be a termination of the
Executive’s employment by the Company without Cause or a resignation by
Executive for Good Reason.
 
(iii) Notwithstanding any other provision hereof, as a condition to the payment
of the amounts in this Section, the Executive shall be required to execute and
not revoke within the revocation period provided therein, the Release.  The
Company shall provide the Release for the Executive’s execution in sufficient
time so that if the Executive timely executes and returns the Release, the
revocation period will expire before the date the Executive is required to begin
to receive payment pursuant to Section 3(c)(i).
 
(d) Survival.  The covenants in Section 3 hereof shall survive the termination
of this Agreement and shall not be extinguished thereby.
 
4. Ownership and Protection of Proprietary Information.
 
(a) Confidentiality.  All Confidential Information and Trade Secrets and all
physical embodiments thereof received or developed by the Executive while
employed by the Company are confidential to and are and will remain the sole and
exclusive property of the Company.  Except to the extent necessary to perform
the duties assigned by the Company hereunder, the Executive will hold such
Confidential Information and Trade Secrets in trust and strictest confidence,
and will not use, reproduce, distribute, disclose or otherwise disseminate the
Confidential Information and Trade Secrets or any physical embodiments thereof
and may in no event take any action causing or fail to take the action necessary
in order to prevent, any Confidential Information and Trade Secrets disclosed to
or developed by the Executive to lose its character or cease to qualify as
Confidential Information or Trade Secrets.
 
(b) Return of Company Property.  Upon request by the Company, and in any event
upon termination of this Agreement for any reason, as a prior condition to
receiving any final compensation hereunder (including any payments pursuant to
Section 3 hereof), the Executive will promptly deliver to the Company all
property belonging to the Company, including, without limitation, all
Confidential Information and Trade Secrets (and all embodiments thereof) then in
the Executive’s custody, control or possession.
 
(c) Survival.  The covenants of confidentiality set forth herein will apply on
and after the date hereof to any Confidential Information and Trade Secrets
disclosed by the Company or developed by the Executive while employed or engaged
by the Company prior to or after the date hereof.  The covenants restricting the
use of Confidential Information will continue and be maintained by the Executive
for a period of two years following the termination of this Agreement.  The
covenants restricting the use of Trade Secrets will continue and be maintained
by the Executive following termination of this Agreement for so long as
permitted by the governing law.
 
5. Non-Competition and Non-Solicitation Provisions.
 
(a) The Executive agrees that during the Applicable Period, the Executive will
not (except on behalf of or with the prior written consent of the Company, which
consent may be withheld in Company’s sole discretion), within the Area either
directly or indirectly, on his own behalf, or in the service of or on behalf of
others, provide managerial services or management consulting services
substantially similar to those Executive provides for the Company to any
Competing Business.  As of the Effective Date, the Executive acknowledges and
agrees that the Business of the Company is conducted in the Area.
 
(b) The Executive agrees that during the Applicable Period, he will not, either
directly or indirectly, on his own behalf or in the service of or on behalf of
others solicit any individual or entity which is an actual or, to his knowledge,
actively sought prospective client of the Company or any of its Affiliates
(determined as of date of termination of employment) with whom he had material
contact while he was an Executive of the Company, for the purpose of offering
services substantially similar to those offered by the Company.
 
(c) The Executive agrees that during the Applicable Period, he will not, either
directly or indirectly, on his own behalf or in the service of or on behalf of
others, solicit for employment with a Competing Business any person who is a
management level employee of the Company or an Affiliate with whom Executive had
contact during the last year of Executive’s employment with the Company.  The
Executive shall not be deemed to be in breach of this covenant solely because an
employer for whom he may perform services may solicit, divert, or hire a
management level employee of the Company or an Affiliate provided that Executive
does not engage in the activity proscribed by the preceding sentence.
 
(d) The Executive agrees that during the Applicable Period, he will not make any
statement (written or oral) that could reasonably be perceived as disparaging to
the Company or any person or entity that he reasonably should know is an
Affiliate of the Company.
 
(e) In the event that this Section 5 is determined by a court which has
jurisdiction to be unenforceable in part or in whole, the court shall be deemed
to have the authority to strike any unenforceable provision, or any part thereof
or to revise any provision to the minimum extent necessary to be enforceable to
the maximum extent permitted by law.
 
(f) The provisions of this Section 5 shall survive termination of this
Agreement, except that if the Executive remains employed by the Company through
December 31, 2013 and the Term expires at December 31, 2013, and as a result no
severance is payable pursuant to Section 3 of this Agreement, then the
provisions of this Section 5 shall also expire at December 31, 2013.
 
6. Remedies and Enforceability.
 
The Executive agrees that the covenants, agreements, and representations
contained in Sections 4 and 5 hereof are of the essence of this Agreement; that
each of such covenants are reasonable and necessary to protect and preserve the
interests and properties of the Company; that irreparable loss and damage will
be suffered by the Company should the Executive breach any of such covenants and
agreements; that each of such covenants and agreements is separate, distinct and
severable not only from the other of such covenants and agreements but also from
the other and remaining provisions of this Agreement; that the unenforceability
of any such covenant or agreement shall not affect the validity or
enforceability of any other such covenant or agreements or any other provision
or provisions of this Agreement; and that, in addition to other remedies
available to it, including, without limitation, termination of the Executive’s
employment for Cause, the Company shall be entitled to seek both temporary and
permanent injunctions to prevent a breach or contemplated breach by the
Executive of any of such covenants or agreements.
 
7. Notice.
 
All notices, requests, demands and other communications required hereunder shall
be in writing and shall be deemed to have been duly given if delivered or if
mailed, by United States certified or registered mail, prepaid to the party to
which the same is directed at the following addresses (or at such other
addresses as shall be given in writing by the parties to one another):
 
 
If to the Company:
Omega Healthcare Investors, Inc.

 
Suite 3500

 
200 International Circle

 
Hunt Valley MD 21030

 
Attn: Chairman



 
 
If to the Executive:
to the last address the Company

 
 
has on file for the Executive

 
Notices delivered in person shall be effective on the date of delivery.  Notices
delivered by mail as aforesaid shall be effective upon the fourth calendar day
subsequent to the postmark date thereof.
 
8. Miscellaneous.
 
(a) Assignment.  The rights and obligations of the Company under this Agreement
shall inure to the benefit of the Company’s successors and assigns.  This
Agreement may be assigned by the Company to any legal successor to the Company’s
business or to an entity that purchases all or substantially all of the assets
of the Company, but not otherwise without the prior written consent of the
Executive.  In the event the Company assigns this Agreement as permitted by this
Agreement and the Executive remains employed by the assignee, the “Company” as
defined herein will refer to the assignee and the Executive will not be deemed
to have terminated his employment hereunder until the Executive terminates his
employment with the assignee.  The Executive may not assign this Agreement.
 
(b) Waiver.  The waiver of any breach of this Agreement by any party shall not
be effective unless in writing, and no such waiver shall constitute the waiver
of the same or another breach on a subsequent occasion.
 
(c) Governing Law.  This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Maryland.  The parties agree
that any appropriate state or federal court located in Baltimore, Maryland shall
have jurisdiction of any case or controversy arising under or in connection with
this Agreement and shall be a proper forum in which to adjudicate such case or
controversy.  The parties consent to the jurisdiction of such courts.
 
(d) Entire Agreement.  This Agreement embodies the entire agreement of the
parties hereto relating to the subject matter hereof and supersedes all oral
agreements, and to the extent inconsistent with the terms hereof, all other
written agreements.
 
(e) Amendment.  This Agreement may not be modified, amended, supplemented or
terminated except by a written instrument executed by the parties hereto.
 
(f) Severability.  Each of the covenants and agreements hereinabove contained
shall be deemed separate, severable and independent covenants, and in the event
that any covenant shall be declared invalid by any court of competent
jurisdiction, such invalidity shall not in any manner affect or impair the
validity or enforceability of any other part or provision of such covenant or of
any other covenant contained herein.
 
(g) Captions and Section Headings.  Except as set forth in Section 9 hereof,
captions and section headings used herein are for convenience only and are not a
part of this Agreement and shall not be used in construing it.
 
9. Definitions.
 
(a) “Affiliate” means any person, firm, corporation, partnership, association or
entity that, directly or indirectly or through one or more intermediaries,
controls, is controlled by or is under common control with the Company.
 
(b) “Applicable Period” means the period commencing as of the date of this
Agreement and ending thirty-six (36) months after the termination of the
Executive’s employment with the Company or any of its Affiliates.
 
(c) “Area” means Alabama, Alaska, Arizona, Arkansas, California, Colorado,
Connecticut, Delaware, Florida, Georgia, Idaho, Illinois, Indiana, Iowa, Kansas,
Kentucky, Louisiana, Maryland, Massachusetts, Michigan, Mississippi, Missouri,
Nevada, New Hampshire, New Mexico, North Carolina, Ohio, Oklahoma, Pennsylvania,
Rhode Island, Tennessee, Texas, Vermont, Washington, West Virginia and
Wisconsin.
 
(d) “Business of the Company” means any business with the primary purpose of
leasing assets to healthcare operators, or financing the ownership of, or
financing the operation of, senior housing, long-term care facilities, assisted
living facilities, retirement housing facilities, or other residential
healthcare related real estate.
 
(e) “Cause” the occurrence of any of the following events:
 
(i) willful refusal by the Executive to follow a lawful direction of the Board
of Directors of the Company, provided the direction is not materially
inconsistent with the duties or responsibilities of the Executive’s position as
Chief Executive Officer of the Company, which refusal continues after the Board
of Directors has again given the direction in writing;
 
(ii) willful misconduct or reckless disregard by the Executive of his duties or
with respect to the interest or material property of the Company;
 
(iii) intentional disclosure by the Executive to an unauthorized person of
Confidential Information or Trade Secrets, which causes material harm to the
Company;
 
(iv) any act by the Executive of fraud against, material misappropriation from
or significant dishonesty to either the Company or an Affiliate, or any other
party, but in the latter case only if in the reasonable opinion of at least
two-thirds of the members of the Board of Directors of the Company (excluding
the Executive), such fraud, material misappropriation, or significant dishonesty
could reasonably be expected to have a material  adverse impact on the Company
or its Affiliates;
 
(v) commission by the Executive of a felony as reasonably determined by at least
two-thirds of the members of the Board of Directors of the Company (excluding
the Executive); or
 
(vi) a material breach of this Agreement by the Executive, provided that the
nature of such breach shall be set forth with reasonable particularity in a
written notice to the Executive who shall have ten (10) days following delivery
of such notice to cure such alleged breach, provided that such breach is, in the
reasonable discretion of the Board of Directors, susceptible to a cure.
 
(f) “Competing Business” means the entities listed below and any person, firm,
corporation, joint venture, or other business that is engaged in the Business of
the Company:
 
(i) Ventas, Inc.,
(ii) Nationwide Health Properties,
(iii) Health Care Property Investors Inc.,
(iv) Healthcare Realty Trust,
(v) National Health Investors Inc.,
(vi) National Health Realty, Inc.,
(vii) Senior Housing Properties Trust,
(viii) Health Care REIT Inc.,
(ix) LTC Properties Inc., and
(x) Medical Properties Trust, Inc.


(g) “Confidential Information” means data and information relating to the
Business of the Company or an Affiliate (which does not rise to the status of a
Trade Secret) which is or has been disclosed to the Executive or of which the
Executive became aware as a consequence of or through his relationship to the
Company or an Affiliate and which has value to the Company or an Affiliate and
is not generally known to its competitors.  Confidential Information shall not
include any data or information that has been voluntarily disclosed to the
public by the Company or an Affiliate (except where such public disclosure has
been made by the Executive without authorization) or that has been independently
developed and disclosed by others, or that otherwise enters the public domain
through lawful means without breach of any obligations of confidentiality owed
to the Company or any of its Affiliates by the Executive.
 
(h) “Disability” means the inability of the Executive to perform the material
duties of his position hereunder due to a physical, mental, or emotional
impairment, for a ninety (90) consecutive day period or for aggregate of one
hundred eighty (180) days during any three hundred sixty-five (365) day period.
 
(i) “Good Reason” means the occurrence of all of the events listed in either (i)
or (ii) below:
 
(i) (A)           the Company materially breaches this Agreement, including
without limitation, a material diminution of the Executive’s responsibilities as
Chief Executive Officer, as reasonably modified by the Board of Directors from
time to time hereafter, such that the Executive would no longer have
responsibilities substantially equivalent to those of other chief executive
officers at companies with similar revenues and market capitalization;
 
(B) the Executive gives written notice to the Company of the facts and
circumstances constituting the breach of the Agreement within ten (10) days
following the occurrence of the breach;
 
(C) the Company fails to remedy the breach within ten (10) days following the
Executive’s written notice of the breach; and
 
(D) the Executive terminates his employment within thirty (30) days following
the Company’s failure to remedy the breach; or
 
(ii) (A)           the Company requires the Executive to relocate the
Executive’s primary place of employment to a new location that is more than
fifty (50) miles (calculated using the most direct driving route) from its
current location, without the Executive’s consent;
 
(B) the Executive gives written notice to the Company within ten (10) days
following receipt of notice of relocation of his objection to the relocation;
 
(C) the Company fails to rescind the notice of relocation within ten (10) days
following the Executive’s written notice; and
 
(D) the Executive terminates his employment within thirty (30) days following
the Company’s failure to rescind the notice.
 
(j) “Release” means a comprehensive release, covenant not to sue, and
non-disparagement agreement from the Executive in favor of the Company, its
executives, officers, directors, Affiliates, and all related parties, in the
form attached hereto as Exhibit G; provided, however, the Company may make any
changes to the Release as it determines to be necessary only to ensure that the
Release is enforceable under applicable law.
 
(k) “Term” has the meaning as set forth in Section 3(a) hereof.
 
(l) “Termination of employment” and similar terms shall refer solely to a
“separation from service” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended.
 
(m) “Trade Secrets” means information including, but not limited to, technical
or nontechnical data, formulae, patterns, compilations, programs, devices,
methods, techniques, drawings, processes, financial data, financial plans,
product plans or lists of actual or potential customers or suppliers which
(i) derives economic value, actual or potential, from not being generally known
to, and not being readily ascertainable by proper means by, other persons who
can obtain economic value from its disclosure or use, and (ii) is the subject of
efforts that are reasonable under the circumstances to maintain its secrecy.
 
IN WITNESS WHEREOF, the Company and the Executive have each executed and
delivered this Agreement as of the date first shown above.
 


 
COMPANY:


OMEGA HEALTHCARE INVESTORS, INC.






By:         /s/ Bernard
Korman                                                      
Bernard Korman, Chairman






THE EXECUTIVE:




/s/ C. Taylor
Pickett                                                                        
C. Taylor Pickett









 
 




 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


Investment
Ownership
 
U.S. Wound Care and all related affiliates
 
Less than 50%






 
 

--------------------------------------------------------------------------------

 

EXHIBIT B


2010 BONUS PLAN


Metric
Weighting
Threshold
Target
High
Adjusted
FFO(1)
40%
$43,425,000
$44,440,000
$45,458,000
Tenant quality (uncollected rents)(2)
20%
 
Less than 3%
 
Less than 2%
 
Less than 1%
Leverage (coverage ratio)(3)
20%
 
Less than 4.75
 
Less than 4.50
Less than 4.25 or ratings upgrade from either agency
Individual/ subjective measures(4)
20%
N/A
N/A
N/A



 
(1)
4th quarter run rate total dollars based on per share Adjusted FFO of 42.7¢,
43,7¢, and 44.7¢.

 
(2)
2010 uncollected rents as a percentage of 2010 gross revenues.

 
(3)
Debt/EBITDA using bank covenant formula.

 
(4)
Subjective measures will include sustainability of the Adjusted FFO run rate.






 
 

--------------------------------------------------------------------------------

 

EXHIBIT C


RESTRICTED STOCK AGREEMENT



 
 

--------------------------------------------------------------------------------

 



RESTRICTED STOCK AWARD
PURSUANT TO THE OMEGA HEALTHCARE INVESTORS, INC.
2004 STOCK INCENTIVE PLAN


THIS AWARD is made as of the Grant Date, by Omega Healthcare Investors, Inc.
(the “Company”) to _______________ (the “Recipient”).


Upon and subject to the Terms and Conditions attached hereto and incorporated
herein by reference as part of this Award, the Company hereby awards as of the
Grant Date to the Recipient the Restricted Shares (the “Restricted Stock
Grant”).


 
A.
Grant Date:  January 1, 2011.



 
B.
Plan: (under which Restricted Stock Grant is granted): Omega Healthcare
Investors, Inc. 2004 Stock Incentive Plan.



 
C.
Restricted Shares: _________ shares of the Company’s common stock (“Common
Stock”), subject to adjustment as provided in the attached Terms and Conditions.



 
D.
Vesting Schedule:  The Restricted Shares shall vest according to the Vesting
Schedule attached hereto as Exhibit 1 (the “Vesting Schedule”).  The Restricted
Shares which have become vested pursuant to the Vesting Schedule are herein
referred to as the “Vested Restricted Shares.”



IN WITNESS WHEREOF, the Company has executed this Award as of the Grant Date set
forth above.


OMEGA HEALTHCARE INVESTORS, INC.




By:                                                                


Title:                                                                

 
 

--------------------------------------------------------------------------------

 



TERMS AND CONDITIONS TO THE
RESTRICTED STOCK AGREEMENT
PURSUANT TO THE OMEGA HEALTHCARE INVESTORS, INC.
2004 STOCK INCENTIVE PLAN


1.           Restricted Shares.  The Company shall cause the Restricted Shares
to be issued in book-entry form in the name of the Recipient with appropriate
notations and stop-transfer instructions reflecting the applicable restrictions
in this Agreement.  When any portion of the Restricted Shares become Vested
Restricted Shares, the Company shall cause the notations regarding the
restrictions and stop-transfer instructions as to such portion to be
removed.  In the event that the Recipient forfeits any of the Restricted Shares,
those shares shall automatically be transferred to the Company, without any
action by the Recipient, and if the number of Vested Restricted Shares includes
a fraction of a share, the Company shall cancel the fractional share, and the
Company shall pay the Recipient the amount determined by the Company to be the
estimated fair market value therefore.  In the event of a transaction pursuant
to Section 6, the Recipient agrees that any shares of Common Stock or other
securities or property issued as a result of any of the foregoing shall be
subject to all of the provisions of this Award as if initially granted
thereunder.


2.           Rights of a Shareholder.  During the period before the Restricted
Shares vest and as long as they are not forfeited, the Recipient shall be
entitled to all rights applicable to shares of Common Stock not so restricted,
except as otherwise provided in the Award, including the right to receive
dividends paid on Common Stock notwithstanding that all or some of the
Restricted Shares may not be Vested Restricted Shares.


3.           Withholding.


(a)           The Recipient must deliver to the Company, within ten (10) days
after written notification from the Company as to the amount of the tax
withholding that is due, either (i) cash, or (ii) a certified check payable to
the Company, in the amount of all tax withholding obligations imposed on the
Company by reason of the vesting of the Restricted Shares, or the making of an
election pursuant to Code Section 83(b), as applicable, except as provided in
Section 3(b), or (iii) by tendering a number of whole shares of Common Stock
which, when multiplied by the Fair Market Value of the Common Stock on the
vesting date or effective date of the 83(b) election, as applicable, is
sufficient to satisfy the minimum amount of the required tax withholding
obligations imposed on the Company (the “Stock Tendering Election”); provided,
however, the Committee may in its sole discretion, disapprove and give no effect
to the Stock Tendering Election by giving written notice to the Recipient within
ten (10) days after receipt of the Stock Tendering Election, in which event the
Recipient must deliver, within ten (10) days after receiving such notice, the
tax withholding in the manner provided in clause (i) or (ii).  If the Recipient
does not make an election pursuant to Code Section 83(b) and does not timely
satisfy payment of the tax withholding obligation, the Recipient will be deemed
to have made an election to satisfy tax withholding in the manner provided in
Section 3(b).  If the Recipient makes an election pursuant to Code Section 83(b)
and does not timely satisfy payment of the tax withholding obligation, the
Recipient will forfeit the Restricted Shares to which such election relates.
 
(b)           If the Recipient does not make an election pursuant to Code
Section 83(b), in lieu of paying the tax withholding obligation as described in
Section 3(a), Recipient may elect to have the actual number of Vested Shares
reduced by the number of whole shares of Common Stock which, when multiplied by
the Fair Market Value of the Common Stock on the vesting date, is sufficient to
satisfy the minimum amount of the required tax obligations imposed on the
Company by reason of the vesting of the Restricted Shares (the “Withholding
Election”).  Recipient may make a Withholding Election only if all of the
following conditions are met:
 
(i)           the Withholding Election must be made within ten (10) days after
the Recipient receives written notification from the Company as to the amount of
the tax withholding that is due (the “Tax Notice Date”), by executing and
delivering to the Company a properly completed Notice of Withholding Election,
in substantially the form of Exhibit 3 attached hereto; and
 
(ii)           any Withholding Election made will be irrevocable; however, the
Committee may, in its sole discretion, disapprove and give no effect to any
Withholding Election, by giving written notice to the Recipient no later than
ten (10) days after the Company’s receipt of the Notice of Withholding Election,
in which event the Recipient must deliver to the Company, within ten (10) days
after receiving such notice, the amount of the tax withholding pursuant to
Section 3(a).  If the Recipient does not timely deliver the amount of the tax
withholding pursuant to Section 3(a), the Recipient will forfeit the Restricted
Shares to which the tax withholding requirement relates.


4.           Restrictions on Transfer of Restricted Shares. Except for the
transfer of any Restricted Shares by bequest or inheritance, the Recipient shall
not have the right to make or permit to exist any transfer or hypothecation,
whether outright or as security, with or without consideration, voluntary or
involuntary, of all or any part of any right, title or interest in or to any
unvested Restricted Shares.  Any such disposition not made in accordance with
this Award shall be deemed null and void.  Any permitted transferee under this
Section shall be bound by the terms of this Award.


5.           Additional Restrictions on Transfer.


If for any reason the Restricted Share shall be represented in certificated form
prior to becoming Vested Restricted Shares, the certificates evidencing the
Restricted Shares shall bear a notation required under applicable securities
laws or otherwise determined by the Company to be appropriate, such as:


TRANSFER IS RESTRICTED


THE SECURITIES EVIDENCED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER AND FORFEITURE PROVISIONS WHICH ALSO APPLY TO THE TRANSFEREE AS SET
FORTH IN A RESTRICTED STOCK AGREEMENT DATED JANUARY _, 2011, A COPY OF WHICH IS
AVAILABLE FROM THE COMPANY.  THE SECURITIES EVIDENCED BY THIS CERTIFICATE MAY
NOT BE SOLD, TRANSFERRED, ASSIGNED, OR HYPOTHECATED UNLESS (1) THERE IS AN
EFFECTIVE REGISTRATION UNDER SUCH ACT COVERING SUCH SECURITIES, (2) THE TRANSFER
IS MADE IN COMPLIANCE WITH RULE 144 PROMULGATED UNDER SUCH ACT, OR (3) THE
ISSUER RECEIVES AN OPINION OF COUNSEL, REASONABLY SATISFACTORY TO THE COMPANY,
STATING THAT SUCH SALE, TRANSFER, ASSIGNMENT OR HYPOTHECATION IS EXEMPT FROM THE
REGISTRATION REQUIREMENTS OF SUCH ACT.


6.
Change in Capitalization.



(a)           The number and kind of unvested Restricted Shares shall be
proportionately adjusted for nonreciprocal transactions between the Company and
the holders of Common Stock that cause the per share value of the Restricted
Shares to change, such as a stock dividend, stock split, spinoff, or rights
offering (each an “Equity Restructuring”).  No fractional shares shall be issued
in making such adjustment.


(b)           In the event of a merger, consolidation, extraordinary dividend,
sale of substantially all of the Company’s assets or other material change in
the capital structure of the Company, or a tender offer for shares of Common
Stock, or other reorganization of the Company, in each case that does not result
in an Equity Restructuring or a Change in Control, the Compensation Committee
shall take such action to make such adjustments with respect to the unvested
Restricted Shares as the Compensation Committee, in its sole discretion,
determines in good faith is necessary or appropriate, including, without
limitation, adjusting the number and class of securities subject to the unvested
portion of the Award, substituting cash, other securities, or other property to
replace the unvested portion of the Award, or removing of restrictions on
unvested Restricted Shares.


(c)           All determinations and adjustments made by the Compensation
Committee pursuant to this Section will be final and binding on the Recipient.
Any action taken by the Compensation Committee need not treat all recipients of
awards under the Plan equally.


(d)           The existence of the Plan and the Restricted Stock Grant shall not
affect the right or power of the Company to make or authorize any adjustment,
reclassification, reorganization or other change in its capital or business
structure, any merger or consolidation of the Company, any issue of debt or
equity securities having preferences or priorities as to the Common Stock or the
rights thereof, the dissolution or liquidation of the Company, any sale or
transfer of all or part of its business or assets, or any other corporate act or
proceeding.


7.           Governing Laws.  This Award shall be construed, administered and
enforced according to the laws of the State of Maryland; provided, however, no
Restricted Shares shall be issued except, in the reasonable judgment of the
Compensation Committee, in compliance with exemptions under applicable state
securities laws of the state in which Recipient resides, and/or any other
applicable securities laws.


8.           Successors.  This Award shall be binding upon and inure to the
benefit of the heirs, legal representatives, successors, and permitted assigns
of the parties.


9.           Notice.  Except as otherwise specified herein, all notices and
other communications under this Award shall be in writing and shall be deemed to
have been given if personally delivered or if sent by registered or certified
United States mail, return receipt requested, postage prepaid, addressed to the
proposed recipient at the last known address of the recipient.  Any party may
designate any other address to which notices shall be sent by giving notice of
the address to the other parties in the same manner as provided herein.


10.           Severability.  In the event that any one or more of the provisions
or portion thereof contained in this Award shall for any reason be held to be
invalid, illegal, or unenforceable in any respect, the same shall not invalidate
or otherwise affect any other provisions of this Award, and this Award shall be
construed as if the invalid, illegal or unenforceable provision or portion
thereof had never been contained herein.


11.           Entire Agreement.  Subject to the terms and conditions of the
Plan, this Award expresses the entire understanding and agreement of the parties
with respect to the subject matter.


12.           Headings and Capitalized Terms.  Paragraph headings used herein
are for convenience of reference only and shall not be considered in construing
this Award.  Capitalized terms used, but not defined, in this Award shall be
given the meaning ascribed to them in the Plan.


13.           Specific Performance.  In the event of any actual or threatened
default in, or breach of, any of the terms, conditions and provisions of this
Award, the party or parties who are thereby aggrieved shall have the right to
specific performance and injunction in addition to any and all other rights and
remedies at law or in equity, and all such rights and remedies shall be
cumulative.


14.           No Right to Continued Retention.  Neither the establishment of the
Plan nor the award of Restricted Shares hereunder shall be construed as giving
Recipient the right to continued service with the Company or an Affiliate.


15.           Definitions.  As used in these Terms and Conditions and this
Award:


“Cause” shall have the meaning set forth in the employment agreement then in
effect between the Recipient and the Company, or, if there is none, then Cause
shall mean the occurrence of any of the following events:


(a)
willful refusal by the Recipient to follow a lawful direction of the person to
whom the Recipient reports or the Board of Directors of the Company (the
“Board”), provided the direction is not materially inconsistent with the duties
or responsibilities of the Recipient’s position with the Company, which refusal
continues after the Board has again given the direction in writing;



(b)
willful misconduct or reckless disregard by the Recipient of his duties or with
respect to the interest or material property of the Company;



(c)
intentional disclosure by the Recipient to an unauthorized person of
Confidential Information or Trade Secrets, which causes material harm to the
Company;



(d)           any act by the Recipient of fraud against, material
misappropriation from or significant dishonesty to either the Company or an
Affiliate, or any other party, but in the latter case only if in the reasonable
opinion of at least two-thirds of the members of the Board (excluding the
Recipient), such fraud, material misappropriation, or significant dishonesty
could reasonably be expected to have a material adverse impact on the Company or
its Affiliates; or


(e)           commission by the Recipient of a felony as reasonably determined
by at least two-thirds of the members of the Board (excluding the Recipient).


“Change in Control” means any one of the following events which occurs following
the Grant Date:
 
(a) the acquisition within a twelve (12) month period, directly or indirectly,
by any “person” or “persons” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended), other than the Company or
any employee benefit plan of the Company or an Affiliate, or any corporation
pursuant to a reorganization, merger or consolidation, of equity securities of
the Company that in the aggregate represent thirty percent (30%) or more of the
total voting power of the Company’s then outstanding equity securities;
 
(b) the acquisition, directly or indirectly, by any “person” or “persons” (as
such terms are used in Sections 13(d) and 14(d) of the Securities Exchange Act
of 1934, as amended), other than the Company or any employee benefit plan of the
Company or an Affiliate, or any corporation pursuant to a reorganization, merger
or consolidation of equity securities of the Company, resulting in such person
or persons holding equity securities of the Company that, together with equity
securities already held by such person or persons, in the aggregate represent
more than fifty percent (50%) of the total fair market value or total voting
power of the Company’s then outstanding equity securities;
 
(c) individuals who as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least two-thirds of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a person other than the Board;
 
(d) a reorganization, merger or consolidation, with respect to which persons who
were the holders of equity securities of the Company immediately prior to such
reorganization, merger or consolidation, immediately thereafter, own equity
securities of the surviving entity representing less than fifty percent (50%) of
the combined ordinary voting power of the then outstanding voting securities of
the surviving entity; or
 
(e) the acquisition within a twelve (12) month period, directly or indirectly,
by any “person” or “persons” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended), other than any corporation
pursuant to a reorganization, merger or consolidation, of assets of the Company
that have a total gross fair market value equal to or more than eighty-five
percent (85%) of the total gross fair market value of all of the assets of the
Company immediately before such acquisition.
 
Notwithstanding the foregoing, no Change in Control shall be deemed to have
occurred for purposes of this Award (a) unless the event also constitutes a
“change in the ownership or effective control of the corporation or in the
ownership of a substantial portion of the assets of the corporation” within the
meaning of Code Section 409A(a)(2)(v), or (b) by reason of any actions or events
in which the Recipient participates in a capacity other than in his capacity as
an officer, employee, or director of the Company or an Affiliate.
 
“Confidential Information” means data and information relating to the Business
of the Company or an Affiliate (which does not rise to the status of a Trade
Secret) which is or has been disclosed to the Recipient or of which the
Recipient became aware as a consequence of or through his relationship to the
Company or an Affiliate and which has value to the Company or an Affiliate and
is not generally known to its competitors.  Confidential Information shall not
include any data or information that has been voluntarily disclosed to the
public by the Company or an Affiliate (except where such public disclosure has
been made by the Recipient without authorization) or that has been independently
developed and disclosed by others, or that otherwise enters the public domain
through lawful means without breach of any obligations of confidentiality owed
to the Company or any of its Affiliates.


“Good Reason” shall have the meaning set forth in the employment agreement then
in effect between the Recipient and the Company, or, if there is none, then Good
Reason shall mean   the occurrence of all of the events listed in either (a) or
(b) below:


(a)           (i) the Recipient experiences a material diminution of the
Recipient’s responsibilities of his position, as reasonably modified by the
person to whom the Recipient reports or the Board from time to time, such that
the Recipient would no longer have responsibilities substantially equivalent to
those of other executives holding equivalent positions at companies with similar
revenues and market capitalization;


(ii)           the Recipient gives written notice to the Company of the facts
and circumstances constituting the material diminution in responsibilities
within ten (10) days following the occurrence of such material diminution;


(iii)           the Company fails to remedy the material diminution in
responsibilities within ten (10) days following the Recipient’s written notice
of the material diminution in responsibilities; and


(iv)           the Recipient terminates his employment and this Agreement within
thirty (30) days following the Company’s failure to remedy the material
diminution in responsibilities.


(b)           (i)           the Company requires the Recipient to relocate the
Recipient’s primary place of employment to a new location that is more than
fifty (50) miles from its current location (determined using the most direct
driving route), without the Recipient’s consent;
 
(ii)           the Recipient gives written notice to the Company within ten (10)
days following receipt of notice of relocation of his objection to the
relocation;
 
(iii)           the Company fails to rescind the notice of relocation within ten
(10) days following the Recipient’s written notice; and


(iv)           the Recipient terminates his employment within thirty (30) days
following the Company’s failure to rescind the notice.


“Trade Secrets” means information including, but not limited to, technical or
nontechnical data, formulae, patterns, compilations, programs, devices, methods,
techniques, drawings, processes, financial data, financial plans, product plans
or lists of actual or potential customers or suppliers which (i) derives
economic value, actual or potential, from not being generally known to, and not
being readily ascertainable by proper means by, other persons who can obtain
economic value from its disclosure or use, and (ii) is the subject of efforts
that are reasonable under the circumstances to maintain its secrecy.





 
 

--------------------------------------------------------------------------------

 

Exhibit 1 to Restricted Stock Agreement
Vesting Schedule


A.
The Restricted Shares shall become Vested Shares in accordance with the schedule
below:

 
 
Date
Percentage of Restricted
Shares which are Vested Shares
   
December 31, 2013
100%



; provided the Recipient must remain an employee, director or consultant of the
Company or an Affiliate through the indicated date set forth above to vest in
accordance with the schedule above.
 
B.
Notwithstanding the foregoing, if more than sixty (60) days before a Change in
Control and in the year set forth in the schedule below:

 
 
1.
the Recipient ceases services as an employee, director or consultant of the
Company or an Affiliate due to the Recipient’s death or Disability,

 
 
2.
the Recipient resigns from the Company for Good Reason, or

 
 
3.
the Company terminates the Recipient’s employment without Cause,

 
then the percentage of the Restricted Shares in the schedule set forth shall
become Vested Shares if they have not been previously forfeited.
 
 
Year of Termination
Percentage of Restricted
Shares which are Vested Shares
   
2011
331/3%
2012
662/3%
2013
100%



C.
Notwithstanding the foregoing, if a Change in Control occurs on or after the
Grant Date and before December 31, 2013, and within (i) sixty (60) days before a
Change in Control or (ii) after a Change in Control:



 
1.
the Recipient ceases services as an employee, director or consultant of the
Company or an Affiliate due to the Recipient’s death or Disability,

 
 
2.
the Recipient resigns from the Company for Good Reason, or

 
 
3.
the Company terminates the Recipient’s employment without Cause.

 
then all Restricted Shares shall become Vested Shares as of the later of the
date of the Change in Control or the date of termination of employment if they
have not been previously forfeited.


D.
Restricted Shares which have not become Vested Shares as of the earlier of
December 31, 2013 or, except as provided in Item C above, the Recipient’s
cessation of services as an employee, director, or consultant of the Company or
an Affiliate shall be forfeited.








Exhibit 1 – Page
 
 

--------------------------------------------------------------------------------

 

EXHIBIT D


PERFORMANCE RESTRICTED STOCK UNIT
AGREEMENT – FOR MULTI-YEAR PRSUs





 
 

--------------------------------------------------------------------------------

 

PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT
PURSUANT TO THE OMEGA HEALTHCARE INVESTORS, INC.
2004 STOCK INCENTIVE PLAN


The grant pursuant to this agreement (this “Agreement”) is made as of the Grant
Date, by Omega Healthcare Investors, Inc. (the “Company”) to ______________ (the
“Recipient”).


Upon and subject to this Agreement (which shall include the Terms and Conditions
and Exhibits appended to the execution page), the Company hereby awards as of
the Grant Date to the Recipient, the opportunity to earn Vested Restricted Units
(the “Restricted Unit Grant” or the “Award”).  Underlined and capitalized terms
in Items A through F below shall have the meanings there ascribed to them.


A.  
Grant Date:  January 1, 2011.



B.  
Plan (under which Restricted Unit Grant is granted): Omega Healthcare Investors,
Inc. 2004 Stock Incentive Plan.



C.  
Vested Restricted Units: The Recipient shall earn a number of Vested Restricted
Units determined pursuant to Exhibit 1.  Each Vested Restricted Unit represents
the Company’s unsecured obligation to issue one share of the Company’s common
stock (“Common Stock”) and related Dividend Equivalents (as defined below) in
accordance with this Agreement.



D.  
Dividends Equivalents.  Each Vested Restricted Unit shall accrue Dividend
Equivalents, an amount equal to the dividends per share paid on one share of
Common Stock to a shareholder of record on or after the Grant Date and until the
date that the Vested Shares ( as defined below) are issued.



E.  
Distribution Date of Vested Shares.  Shares of Common Stock attributable to
Vested Restricted Units (“Vested Shares”) shall be issued and distributed upon
the earlier of the dates listed below, subject to receipt from the Recipient of
the required tax withholding:



1.  
within ten (10) business days following the last day of each calendar quarter in
2014; or

 
2.  
the date of a Change in Control.

 
F.  
Distribution Date of Dividend Equivalents.  Dividend Equivalents attributable to
Vested Restricted Units shall be distributed to the Recipient on the same date
as Vested Shares are distributable to the Recipient under Item E above.



IN WITNESS WHEREOF, the Company has executed this Agreement to be effective as
of the Grant Date set forth above.


OMEGA HEALTHCARE INVESTORS, INC.




By:                                                                


Title:                                                                







 
 

--------------------------------------------------------------------------------

 

TERMS AND CONDITIONS TO THE
PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT
PURSUANT TO THE OMEGA HEALTHCARE INVESTORS, INC.
2004 STOCK INCENTIVE PLAN


1. Payment for Vested Restricted Units.  The Company shall issue in book entry
form in the name of the Recipient, or issue and deliver to the Recipient a share
certificate representing, the Vested Shares on the Distribution Date of Vested
Shares.


2. Dividends Equivalents.  The Company shall pay Dividend Equivalents
attributable to Vested Restricted Units on the Distribution Date of Dividend
Equivalents, subject to required tax withholding.


3. Tax Withholding.


(a) The Recipient must deliver to the Company, within ten (10) days after
written notification from the Company as to the amount of the tax withholding
that is due, either (i) cash, or (ii) a check payable to the Company, in the
amount of all tax withholding obligations imposed on the Company as a result of
the issuance of the Vested Shares, except as provided in Section 3(b).  If the
Recipient does not timely satisfy payment of the tax withholding obligation, the
Recipient will be deemed to have made an election to satisfy tax withholding in
the manner provided in Section 3(b).


(b) In lieu of paying the tax withholding obligation described in Section 3(a),
the Recipient may elect to have the number of Vested Shares reduced by the
number of whole shares of Common Stock which, when multiplied by the Fair Market
Value of the Common Stock on the Distribution Date of the Vested Shares,
together with cash or a check in lieu of any fractional Vested Share, is
sufficient to satisfy the minimum amount of the required tax obligations imposed
on the Company as a result of the issuance of the Vested Shares (the
“Withholding Election”).  The Recipient may make a Withholding Election only if
all of the following conditions are met:


(i) The Withholding Election must be made within ten (10) days after the
Recipient receives written notification from the Company as to the amount of the
tax withholding that is due (the “Tax Notice Date”), by executing and delivering
to the Company a properly completed Notice of Withholding Election, in
substantially the form of Exhibit 2 attached hereto; and
 
(ii) Any Withholding Election made will be irrevocable; however, the Committee
may, in its sole discretion, disapprove and give no effect to any Withholding
Election, by giving written notice to the Recipient no later than ten (10) days
after the Company’s receipt of the Notice of Withholding Election, in which
event the Recipient must deliver to the Company, within ten (10) days after
receiving such notice, the amount of the tax withholding pursuant to Section
3(a).  If the Recipient does not timely deliver the amount of the tax
withholding, the Recipient will forfeit the Vested Shares to which the tax
withholding requirement relates.
 
4. Restrictions on Transfer.  Except for the transfer by bequest or inheritance,
the Recipient shall not have the right to make or permit to exist any transfer
or hypothecation, whether outright or as security, with or without
consideration, voluntary or involuntary, of all or any part of any right, title
or interest in or to this Award.  Any such disposition not made in accordance
with this Agreement shall be deemed null and void.  Any permitted transferee
under this Section shall be bound by the terms of this Agreement.


5. Change in Capitalization.


(a) The number and kind of shares issuable under this Agreement shall be
proportionately adjusted for any non-reciprocal transaction between the Company
and the holders of capital stock of the Company that causes the per share value
of the shares of Common Stock subject to the Award to change, such as a stock
dividend, stock split, spinoff, rights offering, or recapitalization through a
large, non-recurring cash dividend (each, an “Equity Restructuring”).  No
fractional shares shall be issued in making such adjustment.


(b) In the event of a merger, consolidation, reorganization, extraordinary
dividend, sale of substantially all of the Company’s assets, other material
change in the capital structure of the Company, or a tender offer for shares of
Common Stock, in each case that does not constitute an Equity Restructuring, the
Committee shall take such action to make such adjustments with respect to the
shares of Common Stock issuable hereunder or the terms of this Agreement as the
Committee, in its sole discretion, determines in good faith is necessary or
appropriate, including, without limitation, adjusting the number and class of
securities subject to the Award, substituting cash, other securities, or other
property to replace the Award, or removing of restrictions.


(c) All determinations and adjustments made by the Committee pursuant to this
Section will be final and binding on the Recipient. Any action taken by the
Committee need not treat all recipients of awards under the Plan equally.


(d) The existence of the Plan and the Restricted Unit Grant shall not affect the
right or power of the Company to make or authorize any adjustment,
reclassification, reorganization or other change in its capital or business
structure, any merger or consolidation of the Company, any issue of debt or
equity securities having preferences or priorities as to the Common Stock or the
rights thereof, the dissolution or liquidation of the Company, any sale or
transfer of all or part of its business or assets, or any other corporate act or
proceeding.


6. Governing Laws.  This Award shall be construed, administered and enforced
according to the laws of the State of Maryland; provided, however, no Vested
Shares shall be issued except, in the reasonable judgment of the Committee, in
compliance with exemptions under applicable state securities laws of the state
in which Recipient resides, and/or any other applicable securities laws.


7. Successors.  This Agreement shall be binding upon and inure to the benefit of
the heirs, legal representatives, successors, and permitted assigns of the
parties.


8. Notice.  Except as otherwise specified herein, all notices and other
communications under this Agreement shall be in writing and shall be deemed to
have been given if personally delivered or if sent by registered or certified
United States mail, return receipt requested, postage prepaid, addressed to the
proposed recipient at the last known address of the recipient.  Any party may
designate any other address to which notices shall be sent by giving notice of
the address to the other parties in the same manner as provided herein.


9. Severability.  In the event that any one or more of the provisions or portion
thereof contained in this Agreement shall for any reason be held to be invalid,
illegal, or unenforceable in any respect, the same shall not invalidate or
otherwise affect any other provisions of this Agreement, and this Agreement
shall be construed as if the invalid, illegal or unenforceable provision or
portion thereof had never been contained herein.


10. Entire Agreement.  Subject to the terms and conditions of the Plan, this
Agreement expresses the entire understanding and agreement of the parties with
respect to the subject matter.


11. Specific Performance.  In the event of any actual or threatened default in,
or breach of, any of the terms, conditions and provisions of this Agreement, the
party or parties who are thereby aggrieved shall have the right to specific
performance and injunction in addition to any and all other rights and remedies
at law or in equity, and all such rights and remedies shall be cumulative.


12. No Right to Continued Retention.  Neither the establishment of the Plan nor
the Award hereunder shall be construed as giving Recipient the right to
continued service with the Company or an Affiliate.
 
13. Headings and Capitalized Terms.  Paragraph headings used herein are for
convenience of reference only and shall not be considered in construing this
Agreement.  Capitalized terms used, but not defined, in this Agreement shall be
given the meaning ascribed to them in the Plan.
 
14. Definitions.  As used in this Agreement:
 
“Beginning Stock Price” means the volume-weighted average price per share of
Common Stock for the month of December 2010 on the exchange on which Common
Stock is traded.
 
“Below Threshold Relative TSR” means that Relative Total Shareholder Return is
less than the fiftieth (50th) percentile.
 
“Below Threshold TSR” means the Company has achieved Total Shareholder Return of
less than eight percent (8%) for the Performance Period calculated on an
annualized basis and compounded each December 31.
 
“Cause” shall have the meaning set forth in the employment agreement then in
effect between the Recipient and the Company, or, if there is none, then Cause
shall mean the occurrence of any of the following events:
 
(a) willful refusal by the Recipient to follow a lawful direction of the person
to whom the Recipient reports or the Board of Directors of the Company (the
“Board”), provided the direction is not materially inconsistent with the duties
or responsibilities of the Recipient’s position with the Company, which refusal
continues after the Board has again given the direction in writing;
 
(b) willful misconduct or reckless disregard by the Recipient of his duties or
with respect to the interest or material property of the Company;
 
(c) intentional disclosure by the Recipient to an unauthorized person of
Confidential Information or Trade Secrets, which causes material harm to the
Company;
 
(d) any act by the Recipient of fraud against, material misappropriation from or
significant dishonesty to either the Company or an Affiliate, or any other
party, but in the latter case only if in the reasonable opinion of at least
two-thirds of the members of the Board (excluding the Recipient), such fraud,
material misappropriation, or significant dishonesty could reasonably be
expected to have a material adverse impact on the Company or its Affiliates; or
 
(e) commission by the Recipient of a felony as reasonably determined by at least
two-thirds of the members of the Board (excluding the Recipient).
 
“Change in Control” means any one of the following events which occurs following
the Grant Date:
 
(a)           the acquisition within a twelve (12) month period, directly or
indirectly, by any “person” or “persons” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended), other than
the Company or any employee benefit plan of the Company or an Affiliate, or any
corporation pursuant to a reorganization, merger or consolidation, of equity
securities of the Company that in the aggregate represent thirty percent (30%)
or more of the total voting power of the Company’s then outstanding equity
securities;
 
(b)           the acquisition, directly or indirectly, by any “person” or
“persons” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended), other than the Company or any employee
benefit plan of the Company or an Affiliate, or any corporation pursuant to a
reorganization, merger or consolidation of equity securities of the Company,
resulting in such person or persons holding equity securities of the Company
that, together with equity securities already held by such person or persons, in
the aggregate represent more than fifty percent (50%) of the total fair market
value or total voting power of the Company’s then outstanding equity securities;
 
(c)           individuals who as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least two-thirds of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a person other than the Board;
 
(d)           a reorganization, merger or consolidation, with respect to which
persons who were the holders of equity securities of the Company immediately
prior to such reorganization, merger or consolidation, immediately thereafter,
own equity securities of the surviving entity representing less than fifty
percent (50%) of the combined ordinary voting power of the then outstanding
voting securities of the surviving entity; or
 
(e)           the acquisition within a twelve (12) month period, directly or
indirectly, by any “person” or “persons” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended), other than
any corporation pursuant to a reorganization, merger or consolidation, of assets
of the Company that have a total gross fair market value equal to or more than
eighty-five percent (85%) of the total gross fair market value of all of the
assets of the Company immediately before such acquisition.
 
Notwithstanding the foregoing, no Change in Control shall be deemed to have
occurred for purposes of this Award (a) unless the event also constitutes a
“change in the ownership or effective control of the corporation or in the
ownership of a substantial portion of the assets of the corporation” within the
meaning of Code Section 409A(a)(2)(v), or (b) by reason of any actions or events
in which the Recipient participates in a capacity other than in his capacity as
an officer, employee, or director of the Company or an Affiliate.
 
“Confidential Information” means data and information relating to the business
of the Company or an Affiliate (which does not rise to the status of a Trade
Secret) which is or has been disclosed to the Recipient or of which the
Recipient became aware as a consequence of or through his relationship to the
Company or an Affiliate and which has value to the Company or an Affiliate and
is not generally known to its competitors.  Confidential Information shall not
include any data or information that has been voluntarily disclosed to the
public by the Company or an Affiliate (except where such public disclosure has
been made by the Recipient without authorization) or that has been independently
developed and disclosed by others, or that otherwise enters the public domain
through lawful means without breach of any obligations of confidentiality owed
to the Company or any of its Affiliates.
 
“Ending Stock Price” means the volume-weighted average price per share of Common
Stock for the month of December 2013 on the exchange on which Common Stock is
traded unless a Change in Control occurs before January 1, 2014, in which case
the term means the value per share determined as of the date of the Change in
Control, such value to be determined by the Compensation Committee in its
reasonable discretion based on the actual or implied price per share paid in the
Change in Control transaction.
 
“Good Reason” shall have the meaning set forth in the employment agreement then
in effect between the Recipient and the Company, or, if there is none, then Good
Reason shall mean the occurrence of an event listed in Subsection (a) through
(c) below:
 
(a)           the Recipient experiences a material diminution of the Recipient’s
responsibilities of his position, as reasonably modified by the person to whom
the Recipient reports or the Board from time to time, such that the Recipient
would no longer have responsibilities substantially equivalent to those of other
executives holding equivalent positions at companies with similar revenues and
market capitalization;
 
(b)           the Company reduces the Recipient’s annual base salary or annual
bonus opportunity at high, target or threshold performance as a percentage of
annual base salary; or
 
(c)           the Company requires the Recipient to relocate the Recipient’s
primary place of employment to a new location that is more than fifty (50) miles
from its current location (determined using the most direct driving route),
without the Recipient’s consent;
 
provided however, as to each event in Subsection (a) through (c),
 
(i)           the Recipient gives written notice to the Company within ten (10)
days following the event or receipt of notice of the event of his objection to
the event;
 
(ii)           the Company fails to remedy the event within ten (10) days
following the Recipient’s written notice; and
 
(iii)           the Recipient terminates his employment within thirty (30) days
following the Company’s failure to remedy the event.
 
“High Relative TSR” means that Relative Total Shareholder Return is the
eightieth (80th) percentile or above.
 
 “High TSR” means the Company has achieved an annualized Total Shareholder
Return, compounded each December 31, of at least twelve percent (12%) for the
Performance Period.  In calculating High TSR, dividends paid during the calendar
year shall be subtracted from the stock price in effect at the beginning of the
year (i.e., in the case of 2011, the Beginning Stock Price) multiplied by twelve
percent (12%) to arrive at the stock price in effect at the beginning of the
next year for purposes of the compounding calculation.
 
“Performance Period” means the period from and including January 1, 2011 through
the earlier of December 31, 2013 or the date of a Change in Control.
 
“Relative Total Shareholder Return” means Total Shareholder Return ranked on a
percentile basis relative to the average total shareholder return of companies
comprising the MSCI U.S. REIT Index for the same period for which Total
Shareholder Return is calculated and using the same methodology used for
calculating Total Shareholder Return.
 
“Target Relative TSR” means that Relative Total Shareholder Return is the
sixty-fifth (65th) percentile.
 
“Target TSR” means the Company has achieved an annualized Total Shareholder
Return, compounded each December 31, of ten percent (10%) for the Performance
Period.  In calculating Target TSR, dividends paid during the calendar year
shall be subtracted from the stock price in effect at the beginning of the year
(i.e., in the case of 2011, the Beginning Stock Price) multiplied by ten percent
(10%) to arrive at the stock price in effect at the beginning of the next year
for purposes of the compounding calculation.
 
“Threshold Relative TSR” means that Relative Total Shareholder Return is the
fiftieth (50th) percentile.
 
“Threshold TSR” means that the Company has achieved an annualized Total
Shareholder Return, compounded each December 31, of eight percent (8%) for the
Performance Period.  In calculating Threshold TSR, dividends paid during the
calendar year shall be subtracted from the stock price in effect at the
beginning of the year (i.e., in the case of 2011, the Beginning Stock Price)
multiplied by eight percent (8%) to arrive at the stock price in effect at the
beginning of the next year for purposes of the compounding calculation.
 
“Total Shareholder Return” means the sum of the total change in the Ending Stock
Price as compared to the Beginning Stock Price, plus any dividends paid to a
shareholder of record with respect to one share of Common Stock during the
Performance Period.
 
“Trade Secrets” means information including, but not limited to, technical or
nontechnical data, formulae, patterns, compilations, programs, devices, methods,
techniques, drawings, processes, financial data, financial plans, product plans
or lists of actual or potential customers or suppliers which (i) derives
economic value, actual or potential, from not being generally known to, and not
being readily ascertainable by proper means by, other persons who can obtain
economic value from its disclosure or use, and (ii) is the subject of efforts
that are reasonable under the circumstances to maintain its secrecy.
 
“Vesting Period” means the period beginning on the day after the last day of the
Performance Period and ending December 31, 2014.
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT 1




A.
The number of Vested Restricted Units is determined as of the last day of the
Performance Period by adding the number determined in the TSR Chart and the
Relative TSR Chart set forth below; provided that the Recipient shall vest in
twenty-five percent (25%) of the Vested Restricted Units as of the last day of
each calendar quarter during the Vesting Period only if the Recipient remains an
employee, director or consultant of the Company or an Affiliate during the
entire Performance Period and through the last day of such calendar quarter.

 
 
TSR Chart

 
Below
Threshold
TSR
*Threshold
TSR
*Target
TSR
*High
TSR
Zero
Vested
Units
     

 
 
Relative TSR Chart

 
Below
Threshold
Relative TSR
**Threshold
Relative TSR
**Target
Relative TSR
**High
Relative TSR
Zero
Vested
Units
     



*
If Total Shareholder Return falls between Threshold TSR and Target TSR or
between Target TSR and High TSR, the number of Vested Restricted Units under the
TSR Chart shall be determined by rounding actual Total Shareholder Return to the
closest 0.5% percentage points and then applying linear interpolation based on
the percentage points by which Threshold TSR or Target TSR, as so adjusted,
respectively, is exceeded.

 
**
If Relative Total Shareholder Return falls between Threshold Relative TSR and
Target Relative TSR or between Target Relative TSR and High Relative TSR, the
number of Vested Restricted Units under the Relative TSR Chart shall be
determined by rounding Relative TSR to the closest five (5) percentile points
and then applying linear interpolation based on the percentile by which
Threshold Relative TSR or Target Relative TSR, respectively, is exceeded.

 
B.
Notwithstanding the foregoing, if the Recipient dies or becomes subject to a
Disability while an employee, director or consultant of the Company or an
Affiliate, the Recipient resigns from the Company for Good Reason or the Company
terminates the Recipient’s employment without Cause (each such event referred to
as a “Qualifying Termination”), in each case:

 
 
(i)
during the Performance Period and more than sixty (60) days before a Change in
Control, the Recipient shall earn upon completion of the Performance Period a
number of Vested Restricted Units equal to the number of Vested Restricted Units
determined in the charts above, multiplied by a fraction, the numerator of which
is the number of days elapsed in the Performance Period through the date of such
event and the denominator of which is 1,095 (i.e., 365 x 3), or

 
 
(ii)
during the Vesting Period, the Recipient shall earn the same number of Vested
Restricted Units determined in the charts above as if the Recipient were to
remain an employee of the Company through the last day of the Vesting Period.

 
C.
Notwithstanding any other provision of this Agreement, if a Change in Control
occurs upon or after the Grant Date and before December 31, 2014, and (i) the
Recipient remains an employee, director or consultant of the Company or an
Affiliate during the entire Performance Period until the date of the Change in
Control, or (ii) if within sixty (60) days before the Change in Control, the
Recipient incurs a Qualifying Termination, the Recipient shall be 100% vested
in, as of the date of the Change in Control:

 
 
1.
if the Change in Control occurs before January 1, 2014, the number of units
determined from the Relative TSR Chart based on the percentile of Relative Total
Shareholder Return achieved for the Performance Period through the date of the
Change in Control, plus

 
 
a.
the number of units determined in the TSR Chart if the applicable level of Total
Shareholder Return for the full three year Performance Period (determined
without regard to the shortening of the period as a result of the Change in
Control) is achieved, or

 
 
b.
a number of units equal to the number of units determined in the TSR Chart
multiplied by a fraction, the numerator of which is the number of days elapsed
in the Performance Period through the date of the Change in Control and the
denominator of which is 1,095 (i.e., 365 x 3), if the applicable level of Total
Shareholder Return has been achieved based on annualized performance to the date
of the Change in Control but not for the full three year Performance Period
(determined without regard to the shortening of the period as a result of the
Change in Control), or

 
 
c.
a number of units determined by interpolation between the numbers in clause (a)
and (b) above if the applicable level of Total Shareholder Return has been
exceeded based on performance to the date of the Change in Control but is less
than the applicable level for the full three year Performance Period (determined
without regard to the shortening of the period as a result of the Change in
Control), or

 
 
2.
if the Change in Control occurs after December 31, 2013, the number of units
determined in the above charts that were actually earned for the Performance
Period.

 
D.
The portion of the Restricted Unit Grant that has not become Vested Restricted
Units as of the earlier of the last day of the Performance Period, or, except as
provided in Item C above, as of the date the Recipient ceases to be an employee,
director, or consultant of the Company or an Affiliate shall be forfeited. In
addition, if the Recipient ceases to be an employee, director, or consultant of
the Company or an Affiliate during, but before the last day of, each calendar
quarter during the Vesting Period, then except as provided in Item C above, the
unvested portion of the Restricted Unit Grant shall be forfeited.

 









 
 

--------------------------------------------------------------------------------

 

EXHIBIT 2




NOTICE OF WITHHOLDING ELECTION
PURSUANT TO OMEGA HEALTHCARE INVESTORS, INC.
2004 STOCK INCENTIVE PLAN




TO:
Omega Healthcare Investors, Inc.

 
Attention: Chief Financial Officer



FROM:                                


RE:                      Withholding Election


This election relates to the Restricted Unit Grant identified in Paragraph 3
below.  I hereby certify that:
 
(1)           My correct name and social security number and my current address
are set forth at the end of this document.
 
(2)           I am (check one, whichever is applicable).
 
[ ]           the original recipient of the Restricted Unit Grant.
 
 
[ ]
the legal representative of the estate of the original recipient of the
Restricted Unit Grant.

 
 
[ ]
a legatee of the original recipient of the Restricted Unit Grant.

 
 
[ ]
the legal guardian of the original recipient of the Restricted Unit Grant.

 
(3)           The Restricted Unit Grant pursuant to which this election relates
was issued with a Grant Date of __________________ under the Omega Healthcare
Investors, Inc. 2004 Stock Incentive Plan (the “Plan”) in the name of
___________________.  This election relates to ______ shares of Common Stock
issuable pursuant to the Restricted Unit Grant.


(4)           I hereby elect to have certain of the shares of Common Stock
withheld by the Company for the purpose of having the value of the shares
applied to pay federal, state and local, if any, taxes arising from the
exercise.


The fair market value of the shares of Common Stock to be withheld in addition
to $_________ in cash to be tendered to the Company by the recipient of the
Restricted Unit Grant shall be equal to the minimum statutory tax withholding
requirement under federal, state and local law in connection with the exercise.


(5)           This Withholding Election is made no later than ten (10) days
after the Tax Notice Date and is otherwise timely made pursuant to the Plan.


(6)           I further understand that, if this Withholding Election is not
disapproved by the Committee, the Company shall withhold from the Common Stock
issuable to me a whole number of shares of Common Stock having the value
specified in Paragraph 4 above.


(7)           The Plan has been made available to me by the Company, I have read
and understand the Plan and I have no reason to believe that any of the
conditions therein to the making of this Withholding Election have not been
met.  Capitalized terms used in this Notice of Withholding Election without
definition shall have the meanings given to them in the Plan.




Dated:                                                                                     


Signature:                                                                           




Name (Printed)




Street Address




City, State, Zip Code





 
 

--------------------------------------------------------------------------------

 

EXHIBIT E


PERFORMANCE RESTRICTED STOCK UNIT
AGREEMENT – FOR ANNUAL PRSUs





 
 

--------------------------------------------------------------------------------

 

PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT
PURSUANT TO THE OMEGA HEALTHCARE INVESTORS, INC.
2004 STOCK INCENTIVE PLAN


The grant pursuant to this agreement (this “Agreement”) is made as of the Grant
Date, by Omega Healthcare Investors, Inc. (the “Company”) to ______________ (the
“Recipient”).


Upon and subject to this Agreement (which shall include the Terms and Conditions
and Exhibits appended to the execution page), the Company hereby awards as of
the Grant Date to the Recipient, the opportunity to earn Vested Restricted Units
(the “Restricted Unit Grant” or the “Award”).  Underlined and capitalized terms
in Items A through F below shall have the meanings there ascribed to them.


A.  
Grant Date:  January 1, 201__.



B.  
Plan (under which Restricted Unit Grant is granted): Omega Healthcare Investors,
Inc. 2004 Stock Incentive Plan.



C.  
Vested Restricted Units: The Recipient shall earn a number of Vested Restricted
Units determined pursuant to Exhibit 1.  Each Vested Restricted Unit represents
the Company’s unsecured obligation to issue one share of the Company’s common
stock (“Common Stock”) and related Dividend Equivalents (as defined below) in
accordance with this Agreement.



D.  
Dividends Equivalents.  Each Vested Restricted Unit shall accrue Dividend
Equivalents, an amount equal to the dividends per share paid on one share of
Common Stock to a shareholder of record on or after the Grant Date and until the
date that the Vested Shares (as defined below) are issued.



E.  
Distribution Date of Vested Shares.  Shares of Common Stock attributable to
Vested Restricted Units (“Vested Shares”) shall be issued and distributed upon
the earlier of the dates listed below, subject to receipt from the Recipient of
the required tax withholding:



 
1.
within ten (10) business days following December 31, 201__; or

 
 
2.
the date of a Change in Control.

 
F.  
Distribution Date of Dividend Equivalents.  Dividend Equivalents attributable to
Vested Restricted Units shall be distributed to the Recipient on the same date
as Vested Shares are distributable to the Recipient under Item E above.



IN WITNESS WHEREOF, the Company has executed this Agreement to be effective as
of the Grant Date set forth above.


OMEGA HEALTHCARE INVESTORS, INC.




By:                                                                


Title:                                                                







 
 

--------------------------------------------------------------------------------

 

TERMS AND CONDITIONS TO THE
PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT
PURSUANT TO THE OMEGA HEALTHCARE INVESTORS, INC.
2004 STOCK INCENTIVE PLAN


1. Payment for Vested Restricted Units.  The Company shall issue in book entry
form in the name of the Recipient, or issue and deliver to the Recipient a share
certificate representing, the Vested Shares on the Distribution Date of Vested
Shares.


2. Dividends Equivalents.  The Company shall pay Dividend Equivalents
attributable to Vested Restricted Units on the Distribution Date of Dividend
Equivalents, subject to required tax withholding.


3. Tax Withholding.


(a) The Recipient must deliver to the Company, within ten (10) days after
written notification from the Company as to the amount of the tax withholding
that is due, either (i) cash, or (ii) a check payable to the Company, in the
amount of all tax withholding obligations imposed on the Company as a result of
the issuance of the Vested Shares, except as provided in Section 3(b).  If the
Recipient does not timely satisfy payment of the tax withholding obligation, the
Recipient will be deemed to have made an election to satisfy tax withholding in
the manner provided in Section 3(b).


(b) In lieu of paying the tax withholding obligation described in Section 3(a),
the Recipient may elect to have the number of Vested Shares reduced by the
number of whole shares of Common Stock which, when multiplied by the Fair Market
Value of the Common Stock on the Distribution Date of the Vested Shares,
together with cash or a check in lieu of any fractional Vested Share, is
sufficient to satisfy the minimum amount of the required tax obligations imposed
on the Company as a result of the issuance of the Vested Shares (the
“Withholding Election”).  The Recipient may make a Withholding Election only if
all of the following conditions are met:


(i) The Withholding Election must be made within ten (10) days after the
Recipient receives written notification from the Company as to the amount of the
tax withholding that is due (the “Tax Notice Date”), by executing and delivering
to the Company a properly completed Notice of Withholding Election, in
substantially the form of Exhibit 2 attached hereto; and
 
(ii) Any Withholding Election made will be irrevocable; however, the Committee
may, in its sole discretion, disapprove and give no effect to any Withholding
Election, by giving written notice to the Recipient no later than ten (10) days
after the Company’s receipt of the Notice of Withholding Election, in which
event the Recipient must deliver to the Company, within ten (10) days after
receiving such notice, the amount of the tax withholding pursuant to Section
3(a).  If the Recipient does not timely deliver the amount of the tax
withholding, the Recipient will forfeit the Vested Shares.
 
4. Restrictions on Transfer.  Except for the transfer by bequest or inheritance,
the Recipient shall not have the right to make or permit to exist any transfer
or hypothecation, whether outright or as security, with or without
consideration, voluntary or involuntary, of all or any part of any right, title
or interest in or to this Award.  Any such disposition not made in accordance
with this Agreement shall be deemed null and void.  Any permitted transferee
under this Section shall be bound by the terms of this Agreement.


5. Change in Capitalization.


(a) The number and kind of shares issuable under this Agreement shall be
proportionately adjusted for any non-reciprocal transaction between the Company
and the holders of capital stock of the Company that causes the per share value
of the shares of Common Stock subject to the Award to change, such as a stock
dividend, stock split, spinoff, rights offering, or recapitalization through a
large, non-recurring cash dividend (each, an “Equity Restructuring”).  No
fractional shares shall be issued in making such adjustment.


(b) In the event of a merger, consolidation, reorganization, extraordinary
dividend, sale of substantially all of the Company’s assets, other material
change in the capital structure of the Company, or a tender offer for shares of
Common Stock, in each case that does not constitute an Equity Restructuring, the
Committee shall take such action to make such adjustments with respect to the
shares of Common Stock issuable hereunder or the terms of this Agreement as the
Committee, in its sole discretion, determines in good faith is necessary or
appropriate, including, without limitation, adjusting the number and class of
securities subject to the Award, substituting cash, other securities, or other
property to replace the Award, or removing of restrictions.


(c) All determinations and adjustments made by the Committee pursuant to this
Section will be final and binding on the Recipient. Any action taken by the
Committee need not treat all recipients of awards under the Plan equally.


(d) The existence of the Plan and the Restricted Unit Grant shall not affect the
right or power of the Company to make or authorize any adjustment,
reclassification, reorganization or other change in its capital or business
structure, any merger or consolidation of the Company, any issue of debt or
equity securities having preferences or priorities as to the Common Stock or the
rights thereof, the dissolution or liquidation of the Company, any sale or
transfer of all or part of its business or assets, or any other corporate act or
proceeding.


6. Governing Laws.  This Award shall be construed, administered and enforced
according to the laws of the State of Maryland; provided, however, no Vested
Shares shall be issued except, in the reasonable judgment of the Committee, in
compliance with exemptions under applicable state securities laws of the state
in which Recipient resides, and/or any other applicable securities laws.


7. Successors.  This Agreement shall be binding upon and inure to the benefit of
the heirs, legal representatives, successors, and permitted assigns of the
parties.


8. Notice.  Except as otherwise specified herein, all notices and other
communications under this Agreement shall be in writing and shall be deemed to
have been given if personally delivered or if sent by registered or certified
United States mail, return receipt requested, postage prepaid, addressed to the
proposed recipient at the last known address of the recipient.  Any party may
designate any other address to which notices shall be sent by giving notice of
the address to the other parties in the same manner as provided herein.


9. Severability.  In the event that any one or more of the provisions or portion
thereof contained in this Agreement shall for any reason be held to be invalid,
illegal, or unenforceable in any respect, the same shall not invalidate or
otherwise affect any other provisions of this Agreement, and this Agreement
shall be construed as if the invalid, illegal or unenforceable provision or
portion thereof had never been contained herein.


10. Entire Agreement.  Subject to the terms and conditions of the Plan, this
Agreement expresses the entire understanding and agreement of the parties with
respect to the subject matter.


11. Specific Performance.  In the event of any actual or threatened default in,
or breach of, any of the terms, conditions and provisions of this Agreement, the
party or parties who are thereby aggrieved shall have the right to specific
performance and injunction in addition to any and all other rights and remedies
at law or in equity, and all such rights and remedies shall be cumulative.


12. No Right to Continued Retention.  Neither the establishment of the Plan nor
the Award hereunder shall be construed as giving Recipient the right to
continued service with the Company or an Affiliate.
 
13. Headings and Capitalized Terms.  Paragraph headings used herein are for
convenience of reference only and shall not be considered in construing this
Agreement.  Capitalized terms used, but not defined, in this Agreement shall be
given the meaning ascribed to them in the Plan.
 
14. Definitions.  As used in this Agreement:
 
“Beginning Stock Price” means the volume-weighted average price per share of
Common Stock for the month of December 201__ on the exchange on which Common
Stock is traded.
 
“Below Threshold Performance” means the Company has achieved Total Shareholder
Return of less than eight percent (8%).
 
“Cause” shall have the meaning set forth in the employment agreement then in
effect between the Recipient and the Company, or, if there is none, then Cause
shall mean the occurrence of any of the following events:
 
(a) willful refusal by the Recipient to follow a lawful direction of the person
to whom the Recipient reports or the Board of Directors of the Company (the
“Board”), provided the direction is not materially inconsistent with the duties
or responsibilities of the Recipient’s position with the Company, which refusal
continues after the Board has again given the direction in writing;
 
(b) willful misconduct or reckless disregard by the Recipient of his duties or
with respect to the interest or material property of the Company;
 
(c) intentional disclosure by the Recipient to an unauthorized person of
Confidential Information or Trade Secrets, which causes material harm to the
Company;
 
(d) any act by the Recipient of fraud against, material misappropriation from or
significant dishonesty to either the Company or an Affiliate, or any other
party, but in the latter case only if in the reasonable opinion of at least
two-thirds of the members of the Board (excluding the Recipient), such fraud,
material misappropriation, or significant dishonesty could reasonably be
expected to have a material adverse impact on the Company or its Affiliates; or
 
(e) commission by the Recipient of a felony as reasonably determined by at least
two-thirds of the members of the Board (excluding the Recipient).
 
“Change in Control” means any one of the following events which occurs following
the Grant Date:
 
(a) the acquisition within a twelve (12) month period, directly or indirectly,
by any “person” or “persons” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended), other than the Company or
any employee benefit plan of the Company or an Affiliate, or any corporation
pursuant to a reorganization, merger or consolidation, of equity securities of
the Company that in the aggregate represent thirty percent (30%) or more of the
total voting power of the Company’s then outstanding equity securities;
 
(b) the acquisition, directly or indirectly, by any “person” or “persons” (as
such terms are used in Sections 13(d) and 14(d) of the Securities Exchange Act
of 1934, as amended), other than the Company or any employee benefit plan of the
Company or an Affiliate, or any corporation pursuant to a reorganization, merger
or consolidation of equity securities of the Company, resulting in such person
or persons holding equity securities of the Company that, together with equity
securities already held by such person or persons, in the aggregate represent
more than fifty percent (50%) of the total fair market value or total voting
power of the Company’s then outstanding equity securities;
 
(c) individuals who as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least two-thirds of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a person other than the Board;
 
(d) a reorganization, merger or consolidation, with respect to which persons who
were the holders of equity securities of the Company immediately prior to such
reorganization, merger or consolidation, immediately thereafter, own equity
securities of the surviving entity representing less than fifty percent (50%) of
the combined ordinary voting power of the then outstanding voting securities of
the surviving entity; or
 
(e) the acquisition within a twelve (12) month period, directly or indirectly,
by any “person” or “persons” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended), other than any corporation
pursuant to a reorganization, merger or consolidation, of assets of the Company
that have a total gross fair market value equal to or more than eighty-five
percent (85%) of the total gross fair market value of all of the assets of the
Company immediately before such acquisition.
 
Notwithstanding the foregoing, no Change in Control shall be deemed to have
occurred for purposes of this Award (a) unless the event also constitutes a
“change in the ownership or effective control of the corporation or in the
ownership of a substantial portion of the assets of the corporation” within the
meaning of Code Section 409A(a)(2)(v), or (b) by reason of any actions or events
in which the Recipient participates in a capacity other than in his capacity as
an officer, employee, or director of the Company or an Affiliate.
 
“Confidential Information” means data and information relating to the business
of the Company or an Affiliate (which does not rise to the status of a Trade
Secret) which is or has been disclosed to the Recipient or of which the
Recipient became aware as a consequence of or through his relationship to the
Company or an Affiliate and which has value to the Company or an Affiliate and
is not generally known to its competitors.  Confidential Information shall not
include any data or information that has been voluntarily disclosed to the
public by the Company or an Affiliate (except where such public disclosure has
been made by the Recipient without authorization) or that has been independently
developed and disclosed by others, or that otherwise enters the public domain
through lawful means without breach of any obligations of confidentiality owed
to the Company or any of its Affiliates.
 
“Ending Stock Price” means the volume-weighted average price per share of Common
Stock for the month of December 201__ on the exchange on which Common Stock is
traded, unless a Change in Control occurs before December 31, 201__, in which
case the term means the value per share determined as of the date of the Change
in Control, such value to be determined by the Compensation Committee in its
reasonable discretion based on the actual or implied price per share paid in the
Change in Control transaction.
 
“Good Reason” shall have the meaning set forth in the employment agreement then
in effect between the Recipient and the Company, or, if there is none, then Good
Reason shall mean the occurrence of all of the events listed in either (a) or
(b) below:
 
(a)           (i)           the Recipient experiences a material diminution of
the Recipient’s responsibilities of his position, as reasonably modified by the
person to whom the Recipient reports or the Board from time to time, such that
the Recipient would no longer have responsibilities substantially equivalent to
those of other executives holding equivalent positions at companies with similar
revenues and market capitalization;
 
(ii)           the Recipient gives written notice to the Company of the facts
and circumstances constituting the material diminution in responsibilities
within ten (10) days following the occurrence of such material diminution;
 
(iii)           the Company fails to remedy the material diminution in
responsibilities within ten (10) days following the Recipient’s written notice
of the material diminution in responsibilities; and
 
(iv)           the Recipient terminates his employment and this Agreement within
thirty (30) days following the Company’s failure to remedy the material
diminution in responsibilities.
 
(b)           (i)           the Company requires the Recipient to relocate the
Recipient’s primary place of employment to a new location that is more than
fifty (50) miles from its current location (determined using the most direct
driving route), without the Recipient’s consent;
 
(ii)           the Recipient gives written notice to the Company within ten (10)
days following receipt of notice of relocation of his objection to the
relocation;
 
(iii)           the Company fails to rescind the notice of relocation within ten
(10) days following the Recipient’s written notice; and
 
(iv)           the Recipient terminates his employment within thirty (30) days
following the Company’s failure to rescind the notice.
 
“High Performance” means the Company has achieved Total Shareholder Return of at
least twelve percent (12%).
 
“Performance Period” means the period from and including January 1, 201__
through the earlier of December 31, 201__ or the date of a Change in Control.
 
“Target Performance” means the Company has achieved Total Shareholder Return of
ten percent (10%).
 
“Threshold Performance” means that the Company has achieved Total Shareholder
Return of eight percent (8%).
 
“Total Shareholder Return” means the sum of the total change in the Ending Stock
Price as compared to the Beginning Stock Price, plus any dividends paid to a
shareholder of record with respect to one share of Common Stock during the
Performance Period.
 
“Trade Secrets” means information including, but not limited to, technical or
nontechnical data, formulae, patterns, compilations, programs, devices, methods,
techniques, drawings, processes, financial data, financial plans, product plans
or lists of actual or potential customers or suppliers which (i) derives
economic value, actual or potential, from not being generally known to, and not
being readily ascertainable by proper means by, other persons who can obtain
economic value from its disclosure or use, and (ii) is the subject of efforts
that are reasonable under the circumstances to maintain its secrecy.
 







 
 

--------------------------------------------------------------------------------

 

EXHIBIT 1




A.
The number of Vested Restricted Units earned is determined as of the last day of
the Performance Period pursuant to the following chart; provided that the
Recipient must remain an employee, director or consultant of the Company or an
Affiliate during the entire Performance Period to earn the number of Vested
Restricted Units determined in the chart below.

 
Below
Threshold
Performance
*Threshold Performance
*Target
Performance
*High
Performance
Zero
Vested
Units
     



 
*
If Total Shareholder Return falls between Threshold Performance and Target
Performance or between Target Performance and High Performance, the number of
Vested Restricted Units shall be determined by rounding actual Total Shareholder
Return to the closest 0.5% percentage points and then applying linear
interpolation based on the percentage points by which Threshold Performance or
Target Performance, respectively, as so adjusted, is exceeded.

 
B.
Notwithstanding the foregoing, if during the Performance Period and more than
sixty (60) days before a Change in Control, the Recipient dies or becomes
subject to a Disability while an employee, director or consultant of the Company
or an Affiliate, the Recipient resigns from the Company for Good Reason, or the
Company terminates the Recipient’s employment without Cause (each such event
referred to as a “Qualifying Termination”), the Recipient shall earn a number of
Vested Restricted Units equal to the number of Vested Restricted Units
determined in the chart above as of the completion of the Performance Period,
multiplied by a fraction, the numerator of which is the number of days elapsed
in the Performance Period through the date of such event and the denominator of
which is 365.

 
C.
Notwithstanding the foregoing, if a Change in Control occurs on or after the
Grant Date and before December 31, 201__ and (i) while the Recipient remains an
employee, director or consultant of the Company or an Affiliate, or (ii) within
sixty (60) days before the Change in Control, the Recipient incurs a Qualifying
Termination, the Recipient shall earn a number of Vested Restricted Units
determined in the chart above based on the level of Total Shareholder Return
through the date of the Change in Control relative to the level required for the
full Performance Period (determined without regard to the shortening of the
period as a result of the Change in Control), and shall not thereafter earn any
additional Vested Restricted Units.

 
D.
The portion of the Restricted Unit Grant that has not become earned Vested
Restricted Units as of the earlier of the last day of the Performance Period,
or, except as provided in Item C above, as of the date the Recipient ceases to
be an employee, director, or consultant of the Company or an Affiliate shall be
forfeited.

 



 
 

--------------------------------------------------------------------------------

 

EXHIBIT 2




NOTICE OF WITHHOLDING ELECTION
PURSUANT TO OMEGA HEALTHCARE INVESTORS, INC.
2004 STOCK INCENTIVE PLAN




TO:
Omega Healthcare Investors, Inc.

 
Attention: Chief Financial Officer



FROM:                                


RE:                      Withholding Election


This election relates to the Restricted Unit Grant identified in Paragraph 3
below.  I hereby certify that:
 
(1)           My correct name and social security number and my current address
are set forth at the end of this document.
 
(2)           I am (check one, whichever is applicable).
 
[ ]           the original recipient of the Restricted Unit Grant.
 
 
[ ]
the legal representative of the estate of the original recipient of the
Restricted Unit Grant.

 
 
[ ]
a legatee of the original recipient of the Restricted Unit Grant.

 
 
[ ]
the legal guardian of the original recipient of the Restricted Unit Grant.

 
(3)           The Restricted Unit Grant pursuant to which this election relates
was issued with a Grant Date of __________________ under the Omega Healthcare
Investors, Inc. 2004 Stock Incentive Plan (the “Plan”) in the name of
___________________.  This election relates to ______ shares of Common Stock
issuable pursuant to the Restricted Unit Grant.


(4)           I hereby elect to have certain of the shares of Common Stock
withheld by the Company for the purpose of having the value of the shares
applied to pay federal, state and local, if any, taxes arising from the
exercise.


The fair market value of the shares of Common Stock to be withheld in addition
to $_________ in cash to be tendered to the Company by the recipient of the
Restricted Unit Grant shall be equal to the minimum statutory tax withholding
requirement under federal, state and local law in connection with the exercise.


(5)           This Withholding Election is made no later than ten (10) days
after the Tax Notice Date and is otherwise timely made pursuant to the Plan.


(6)           I further understand that, if this Withholding Election is not
disapproved by the Committee, the Company shall withhold from the Common Stock
issuable to me a whole number of shares of Common Stock having the value
specified in Paragraph 4 above.


(7)           The Plan has been made available to me by the Company, I have read
and understand the Plan and I have no reason to believe that any of the
conditions therein to the making of this Withholding Election have not been
met.  Capitalized terms used in this Notice of Withholding Election without
definition shall have the meanings given to them in the Plan.




Dated:                                                                                     


Signature:                                                                           




Name (Printed)




Street Address




City, State, Zip Code





 
 

--------------------------------------------------------------------------------

 

EXHIBIT F


DETERMINATION OF NUMBERS OF RESTRICTED SHARES AND UNITS
 
The number of shares of stock subject to the Restricted Stock Agreement, the
number of units subject to the Multi-year PRSU Agreement, and the number of
units subject to the Annual PRSU Agreement shall be determined as described
below.  (The methodology set forth below is the same as used in the charts
provided by FPL Associates L.P. to the Compensation Committee on August 19,
2010, except that for purposes of illustration, the FPL memo uses a $23 share
price assumption, whereas the actual final calculations of the potential number
of shares and units will be based on the volume weighted-average trading price
per share of Omega common stock (“VWAP”) for the month of December 2010.)
 
Step 1:            Start with threshold, target and high levels of 2011-2013
aggregate compensation (comprised of base salary, bonus opportunity and
long-term incentive opportunity):


Threshold
Target
High
$8,000,000
$12,000,000
$16,000,000



Step 2:            Determine aggregate salary and bonus opportunities for
2011-2013:


Threshold
Target
High
$3,600,000
$4,050,000
$4,500,000



Step 3:            Subtract Step 2 from Step 1 to arrive at aggregate long-term
incentive opportunity (excluding dividends) for 2011-2013:


Threshold
Target
High
$4,400,000
$7,950,000
$11,500,000

 
Step 4:            Determine projected dividends per share of Omega common stock
based on Omega’s projections as of December 31, 2010.  Determine the number of
shares of Omega common stock, which, based on the December 2010 VWAP and
assuming “Target TSR” and “Target Relative TSR” (as defined in the Multi-year
PRSU Agreement) are achieved (assuming, for purposes of calculating Target TSR
and Target Relative TSR referred to above, that the projected dividends are
paid), results in the $7,950,000 target level of aggregate long-term incentive
compensation (i.e., restricted shares, units subject to the Multi-year PRSU
agreement, and units subject to the Annual PRSU agreement (excluding projected
dividends) at Step 3 as of December 31, 2013 being earned.  For purposes of this
Exhibit F, compensation attributable to the Multi-year PRSU agreement shall be
calculated based on the projected value, using the preceding methodology, of
one-third of the units at each of December 31, 2011, December 31, 2012 and
December 31, 2013.
 
Step 5:  Divide the number of shares determined at Step 4 into two components
equal in number.
 
Step 5A:  The first component is the number of shares subject to the Restricted
Stock Agreement.
 
Step 5B:  Divide the second component into two sub-components equal in
number.  The first sub-component is the number of units subject to the
Multi-year PRSU Agreement if Target TSR and Target Relative TSR are
achieved.  Divide the second subcomponent into three equal numbers of units,
each of which represents the number of shares issuable pursuant to the Annual
PRSU Agreement if “Target Performance” (as defined in the Annual PRSU Agreement)
for the applicable year is achieved.
 
Step 6:  The number of shares of stock subject to the Restricted Stock Agreement
as determined at Step 5A is held constant, regardless of performance.  The
numbers of units subject to the Multi-year PRSU Agreement and the Annual PRSU
Agreement if Target TSR and Target Relative TSR, and Target Performance,
respectively are achieved are as provided in Step 5B.  Determine the number of
units subject to the Multi-year PRSU Agreement and the Annual PRSU Agreement if
“Threshold TSR” and “Threshold Relative TSR” (as those terms are defined in the
Multi-year PRSU Agreement) and “Threshold Performance” (as defined in the Annual
PRSU Agreement) are achieved by subtracting the projected compensation
(excluding dividends) attributable to the Restricted Stock Agreement as
determined in Step 5A from the $4,400,000 of aggregate long-term incentive
compensation (excluding dividends) at Step 3 at threshold to arrive at the
difference and then determine the number of shares of Omega common stock, which
based on the December 2010 VWAP and assuming Threshold TSR and Threshold
Relative TSR are achieved and projected dividends are paid, results in an amount
of projected compensation (excluding dividends) at December 31, 2013 that is
equal to such difference. This number of units is then divided into two equal
subcomponents; a multi-year subcomponent and an annual subcomponent (that is
divided into three equal annual subcomponents) all in the same manner as
discussed at Step 5B, but using Threshold TSR, Threshold Relative TSR and
Threshold Performance instead of Target TSR, Target Relative TSR and Target
Performance, respectively, in such formula.  The numbers of units at High TSR,
High Relative TSR and High Performance are determined in the same manner as the
number of units at Threshold TSR, Threshold Relative TSR and Threshold
Performance are determined in this Step 6, except that “High” is substituted
into this formula in lieu of “Threshold.”
 
This is only a summary of the methodology for determining the number of shares
subject to the Restricted Stock Agreement and the numbers of units subject to
the Multi-year PRSU Agreement and the Annual PRSU Agreement.  The actual numbers
shall be calculated by FPL Associates L.P. or other compensation consultant
retained by the Compensation Committee of the Board of Directors of the Company
(either, the “Compensation Consultant”), and in the event of any conflict
between the terms of this summary and such calculation, the calculation shall
control as long as the calculation is based on the Compensation Consultant’s
interpretation of this Exhibit F and such interpretation is not manifestly
unreasonable.
 



 
 

--------------------------------------------------------------------------------

 

EXHIBIT G


RELEASE, AGREEMENT PURSUANT TO
EMPLOYMENT AGREEMENT


This Agreement (this “Agreement”) is made this ___ day of _____, 200_, by OMEGA
HEALTHCARE INVESTORS, INC. (the “Employer”) and ________________ (the
“Employee”).


Introduction


Employee and the Employer entered into an Employment Agreement dated ________,
2010 (the “Employment Agreement”).


The Employment Agreement requires that as a condition to the Employer’s
obligation to pay payments and benefits under Section 3(c) of the Employment
Agreement (the “Severance Benefits”), Employee must provide a release and agree
to certain other conditions as provided herein.


NOW, THEREFORE, the parties agree as follows:


1.  
[For Employee under age 40: The effective date of this Agreement shall be the
date on which Employee signs this Agreement (“the Effective Date”), at which
time this Agreement shall be fully effective and enforceable.]



[For Employee age 40 and over or group termination of Employees age 40 and over:
Employee has been offered [twenty-one (21) days] [forty-five (45) days if group
termination] from receipt of this Agreement within which to consider this
Agreement. The effective date of this Agreement shall be the date eight (8) days
after the date on which Employee signs this Agreement (“the Effective Date”).
For a period of seven (7) days following Employee’s execution of this Agreement,
Employee may revoke this Agreement, and this Agreement shall not become
effective or enforceable until such seven (7) day period has expired. Employee
must communicate the desire to revoke this Agreement in writing.  Employee
understands that he or she may sign the Agreement at any time before the
expiration of the [twenty-one (21) day] [forty-five (45) day] review period.  To
the degree Employee chooses not to wait [twenty-one (21) days] [forty-five (45)
days] to execute this Agreement, it is because Employee freely and unilaterally
chooses to execute this Agreement before that time.  Employee’s signing of the
Agreement triggers the commencement of the seven (7) day revocation period.]


2.  
In exchange for Employee’s execution of this Agreement and in full and complete
settlement of any claims as specifically provided in this Agreement, the
Employer will provide Employee with the Severance Benefits.



3.  
[For Employee age 40 or over or group termination of Employees age 40 and
over:  Employee acknowledges and agrees that this Agreement is in compliance
with the Age Discrimination in Employment Act and the Older Workers Benefit
Protection Act and that the releases set forth in this Agreement shall be
applicable, without limitation, to any claims brought under these Acts.]



The release given by Employee in this Agreement is given solely in exchange for
the consideration set forth in Section 2 of  this Agreement and such
consideration is in addition to anything of value that Employee was entitled to
receive prior to entering into this Agreement.


Employee has been advised to consult an attorney prior to entering into this
Agreement [For Employee age 40 or over or group termination of Employees age 40
and over: and this provision of the Agreement satisfies the requirement of the
Older Workers Benefit Protection Act that Employee be so advised in writing].


[For under age 40: Employee has been offered an ample opportunity from receipt
of this Agreement within which to consider this Agreement.]


By entering into this Agreement, Employee does not waive any rights or claims
that may arise after the date this Agreement is executed.


4.  
[For group termination of Employees age 40 and over:  The Employer has
________________________________________________ [The Employer to describe
class, unit, or group of individuals covered by termination program, any
eligibility factors, and time limits applicable] and such employees comprise the
“Decisional Unit.” Attached as “Attachment 1” to this Agreement is a list of
ages and job titles of persons in the Decisional Unit who were and who were not
selected for termination and the offer of consideration for signing the
Agreement.]



5.  
This Agreement shall in no way be construed as an admission by the Employer that
it has acted wrongfully with respect to Employee or any other person or that
Employee has any rights whatsoever against the Employer.  The Employer
specifically disclaims any liability to or wrongful acts against Employee or any
other person on the part of itself, its employees or its agents.



6.  
As a material inducement to the Employer to enter into this Agreement, Employee
hereby irrevocably releases the Employer and each of the owners, stockholders,
predecessors, successors, directors, officers, employees, representatives,
attorneys, affiliates (and agents, directors, officers, employees,
representatives and attorneys of such affiliates) of the Employer and all
persons acting by, through, under or in concert with them (collectively, the
“Releasees”), from any and all charges, claims, liabilities, agreements,
damages, causes of action, suits, costs, losses, debts and expenses (including
attorneys’ fees and costs actually incurred) of any nature whatsoever, known or
unknown, including, but not limited to, rights arising out of alleged violations
of any contracts, express or implied, any covenant of good faith and fair
dealing, express or implied, or any tort, or any legal restrictions on the
Employer’s right to terminate employees, or any federal, state or other
governmental statute, regulation, or ordinance, including, without limitation:
(1) Title VII of the Civil Rights Act of 1964, as amended by the Civil Rights
Act of 1991 (race, color, religion, sex, and national origin discrimination);
(2) the Employee Retirement Income Security Act (“ERISA”); (3) 42 U.S.C. § 1981
(discrimination); (4) the Americans with Disabilities Act (disability
discrimination); (5) the Equal Pay Act; [For Employee age 40 or over or group
termination of Employees age 40 and over: (6) the Age Discrimination in
Employment Act; (7) the Older Workers Benefit Protection Act;]  (6) Executive
Order 11246 (race, color, religion, sex, and national origin discrimination);
(7) Executive Order 11141 (age discrimination); (8) Section 503 of the
Rehabilitation Act of 1973 (disability discrimination); (9) negligence; (10)
negligent hiring and/or negligent retention; (11) intentional or negligent
infliction of emotional distress or outrage; (12) defamation; (13) interference
with employment; (14) wrongful discharge; (15) invasion of privacy; or
(16) violation of any other legal or contractual duty arising under the laws of
the State of Maryland or the laws of the United States (“Claim” or “Claims”),
which Employee now has, or claims to have, or which Employee at any time
heretofore had, or claimed to have, or which Employee at any time hereinafter
may have, or claim to have, against each or any of the Releasees, in each case
as to acts or omissions by each or any of the Releasees occurring up to and
including the Effective Date.



7.  
The release in the preceding paragraph of this Agreement does not apply to
(a) all benefits and awards (including without limitation cash and stock
components) which pursuant to the terms of any compensation or benefit plans,
programs, or agreements of the Employer are earned or become payable, but which
have not yet been paid, and (b) pay for accrued but unused vacation that the
Employer is legally obligated to pay Employee, if any, and only if the Employer
is so obligated, (c) unreimbursed business expenses for which Employee is
entitled to reimbursement under the Employer’s policies, (d) any rights to
indemnification that Employee has under any directors and officers or other
insurance policy the Employer maintains or under the bylaws and articles of
incorporation of the Company, and under any indemnification agreement, if any,
and (e) any rights the Employee may have (if any) to workers compensation
benefits.



8.  
Employee promises that he will not make statements disparaging to any of the
Releasees.  Employee agrees not to make any statements about any of the
Releasees to the press (including without limitation any newspaper, magazine,
radio station or television station) without the prior written consent of the
Employer.  The obligations set forth in the two immediately preceding sentences
will expire two years after the Effective Date.  Employee will also cooperate
with the Employer and its affiliates if the Employer requests Employee’s
testimony.  To the extent practicable and within the control of the Employer,
the Employer will use reasonable efforts to schedule the timing of Employee’s
participation in any such witness activities in a reasonable manner to take into
account Employee’s then current employment, and will pay the reasonable
documented out-of-pocket expenses that the Employer pre-approves and that
Employee incurs for travel required by the Employer with respect to those
activities.



9.  
Except as set forth in this Section, Employee agrees not to disclose the
existence or terms of this Agreement to anyone.  However, Employee may disclose
it to a member of his immediate family or legal or financial advisors if
necessary and on the condition that the family member or advisor similarly does
not disclose these terms to anyone.  Employee understands that he will be
responsible for any disclosure by a family member or advisor as if he had
disclosed it himself.  This restriction does not prohibit Employee’s disclosure
of this Agreement or its terms to the extent necessary during a legal action to
enforce this Agreement or to the extent Employee is legally compelled to make a
disclosure.  However, Employee will notify the Employer promptly upon becoming
aware of that legal necessity and provide it with reasonable details of that
legal necessity.



10.  
Employee has not filed or caused to be filed any lawsuit, complaint or charge
with respect to any Claim he releases in this Agreement.  Employee promises
never to file or pursue a lawsuit, complaint or charge based on any Claim
released by this Agreement, except that Employee may participate in an
investigation or proceeding conducted by an agency of the United States
Government or of any state.  Notwithstanding the foregoing, Employee is not
prohibited from filing a charge with the Equal Employment Opportunity Commission
but expressly waives his right to personal recovery as a result of such
charge.  Employee also has not assigned or transferred any claim he is
releasing, nor has he purported to do so.  [For group termination of Employees
age 40 and over: Employee covenants and agrees not to institute, or participate
in any way in anyone else’s actions involved in instituting, any action against
any of the members of the Decisional Unit with respect to any Claim released
herein.]



11.  
The Employer and Employee agree that the terms of this Agreement shall be final
and binding and that this Agreement shall be interpreted, enforced and governed
under the laws of the State of Maryland.  The provisions of this Agreement can
be severed, and if any part of this Agreement is found to be unenforceable, the
remainder of this Agreement will continue to be valid and effective.



12.  
This Agreement sets forth the entire agreement between the Employer and Employee
and fully supersedes any and all prior agreements or understandings, written
and/or oral, between the Employer and Employee pertaining to the subject matter
of this Agreement.



13.  
Employee is solely responsible for the payment of any fees incurred as the
result of an attorney reviewing this agreement on behalf of Employee.  In any
litigation concerning the validity or enforceability of this contract or in any
litigation to enforce the provisions of this contract, the prevailing party
shall be entitled to recover reasonable attorneys’ fees and costs, including
court costs and expert witness fees and costs.



 
Employee’s signature below indicates Employee’s understanding and agreement with
all of the terms in this Agreement.


 
Employee should take this Agreement home and carefully consider all of its
provisions before signing it. [For Employee age 40 or over or group termination
of Employees age 40 and over: Employee may take up to [twenty-one (21) days]
[forty-five (45) days if group termination] to decide whether Employee wants to
accept and sign this Agreement.  Also, if Employee signs this Agreement,
Employee will then have an additional seven (7) days in which to revoke
Employee’s acceptance of this Agreement after Employee has signed it.  This
Agreement will not be effective or enforceable, nor will any consideration be
paid, until after the seven (7) day revocation period has expired.] Again,
Employee is free and encouraged to discuss the contents and advisability of
signing this Agreement with an attorney of Employee’s choosing.
 


 
Employee should read carefully.  This agreement includes a release of all known
and unknown claims through the effective date.  Employee is strongly advised to
consult with an attorney before executing this document.
 


IN WITNESS WHEREOF, Employee and the Employer have executed this agreement
effective as of the date first written above.


EMPLOYEE




C. Taylor Pickett




Signature




Date Signed




OMEGA HEALTHCARE INVESTORS, INC.




By:                                                                


Title:                                                                





 
 

--------------------------------------------------------------------------------

 



ATTACHMENT I


[Insert descriptive name of decisional unit from the Agreement]


Employees Comprising the “Decisional Unit”
 


Job Title:
Age:
Participating:
Not Participating:
                                                                               
                                                                               
                                                                               
                                       




 
 

--------------------------------------------------------------------------------

 
